UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended 12/31/2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 333-115602 Rio Holdings, Inc. (Exact name of Registrant as specified in its charter) Nevada 74-3005133 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 600 Congress Ave., Ste. 200, Austin, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 917-1742 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes o No o * The registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer TSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoT The aggregate market value of the voting common equity held by non-affiliates is not applicable as no public market exists for such equity of the registrant. The number of shares of the registrant’s Common Stock outstanding as of March 31, 2010 was 12,104,072. RIO HOLDINGS, INC. ANNUAL REPORT ON FORM 10-K YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS PAGE PART I Item 1. Business 1 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 27 Item 2. Properties 27 Item 3. Legal Proceedings 27 Item 4. [RESERVED] 27 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 45 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9T. Controls and Procedures 45 Item 9B. Other Information 47 PART III Item 10. Directors, Executive Officers and Corporate Governance 48 Item 11. Executive Compensation 52 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 64 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accounting Fees and Services 75 PART IV Item 15. Exhibits, Financial Statement Schedules 76 Signatures 78 Financial Statement Index F-1 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains statements about future events. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements can sometimes be identified by our use of forward-looking words such as “expect,” “should,” “may,” “will,” “anticipate,” “estimate,” or “intend” and other similar words or phrases. Similarly, statements that describe our objectives, plans or goals are or may be forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be different from any future results, performance or achievements expressed or implied by these statements. You should review carefully all of the information, in this annual report on Form 10-K, including the financial statements. These risks and uncertainties include, without limitation, those discussed below under “Risk Factors” and those discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”These factors and the other risk factors discussed in this annual report on Form 10-K are not necessarily all of the important factors that could cause our actual results to differ materially from those expressed in any of the forward-looking statements. Other unknown or unpredictable factors also could have material adverse effects on our future results. The forward-looking statements included in this annual report on Form 10-K are made only as of the date of this annual report. We cannot ensure that any projected results or events will be achieved. We have no intention, and disclaim any obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future results or otherwise, except as required by law. PART I Unless we indicate otherwise, references below to “we,” “us,” “our,” “the Company” and “Holdings” mean, after the consummation of the transactions contemplated by the Recapitalization Agreement, Rio Holdings, Inc. (f/k/a/Grande Communications Holdings, Inc.) and its wholly-owned subsidiary, Rio GP, LLC and mean, before the consummation of the transactions contemplated by the Recapitalization Agreement, Grande Communications Holdings, Inc. and its then consolidated subsidiary, Grande Communications Networks, Inc., taken as a whole, and references to “Grande Operating” are to Grande Communications Networks, Inc. and its successor-in-interest, Grande Communications Networks LLC. ITEM 1. BUSINESS Overview On September 14, 2009, we closed the transactions contemplated by that certain recapitalization agreement, dated August 27, 2009, by and among Grande Communications Holdings, Inc., a Delaware corporation and predecessor-in-interest to Rio Holdings, Inc., a Nevada Corporation (“Holdings”), Grande Communications Networks, Inc., a Delaware corporation, predecessor–in-interest to Grande Communications Networks LLC, a Delaware limited liability company and our wholly-owned subsidiary prior to the closing (“Grande Operating”), ABRY Partners VI, L.P., a Delaware limited partnership (“ABRY”), Grande Investment L.P., a Delaware limited partnership and wholly-owned subsidiary of ABRY (“Ultimate Parent”), Grande Parent LLC, a Delaware limited liability company and wholly-owned subsidiary of Ultimate Parent (“Parent”), ABRY Partners, LLC, a Delaware limited liability company and Rio GP, LLC, a Delaware limited liability company and wholly-owned subsidiary of Holdings (“Rio GP”), which provides for the recapitalization of Grande Operating (the “Recapitalization Agreement”) and pursuant to the terms of the Recapitalization Agreement, we completed the following transactions: (1) On September 10, 2009, Grande Operating converted to a Delaware limited liability company that is disregarded for Federal income tax purposes, and Holdings extinguished any and all intercompany receivables between it and Grande Operating simultaneous with the conversion; 1 Table of Contents (2) On September 11, 2009, Grande Operating distributed to Holdings cash in the amount of approximately $1.0 million for Holdings’ future working capital needs; (3) On September 14, 2009, Holdings contributed assets used in the operation of the business to Grande Operating and Grande Operating assumed liabilities arising from operation of the business; (4) On September 14, 2009, ABRY, ABRY Investment Partnership, L.P. and Grande Manager LLC, a newly formed wholly-owned subsidiary of ABRY (“Grande Manager”) contributed cash in the amount of approximately $92.3 million to Ultimate Parent (which was ultimately contributed to Grande Operating) in return for a general partner interest and a limited partner interest representing approximately 75.3% of the common equity of Ultimate Parent; (5) On September 14, 2009, ABRY contributed cash in the amount of approximately $19.2 million to Ultimate Parent (which was ultimately contributed to Grande Operating) in return for a preferred limited partnership interest of Ultimate Parent; (6) On September 14, 2009, Holdings contributed all of the outstanding membership interests of Grande Operating to Ultimate Parent (which was contributed to Parent) in return for the issuance to Rio GP of a general partner interest of Ultimate Parent representing approximately 24.7% of the common equity of Ultimate Parent; (7) On September 14, 2009, Grande Operating received net proceeds of approximately $103.8 million under a new credit facility arranged by ABRY, consisting of a $103.8 million term loan and a $18.7 million revolving credit facility; and (8) On September 14, 2009, Holdings assigned the note purchase agreement discussed below to Grande Operating which repurchased 99.4% of Holdings’ 14% senior secured notes due 2011 (“Holdings Senior Notes”) pursuant to a note purchase agreement entered into with the Requisite Bondholders (defined below), and Grande Operating redeemed all of the remainingHoldings senior notes outstanding held by the remaining holders pursuant to the mandatory redemption provisions of the Indenture (defined below), and the Indenture was dischargedand paid off certain outstanding capital lease obligations using the net proceeds from the equity and debt financing transactions. On September 17, 2009, Grande Communications Holdings, Inc. merged with and into its wholly-owned subsidiary, Rio Holdings, Inc., a Nevada corporation, for the purpose of changing Holdings’ state of incorporation from Delaware to Nevada (the “Reincorporation”).The Reincorporation was accomplished pursuant to an Agreement and Plan of Merger, dated September 2, 2009, which was approved by the requisite Grande Communications Holdings, Inc. stockholders by written consent.The Reincorporation did result in the change of name of Grande Communication Holdings, Inc. to Rio Holdings, Inc.The Reincorporation did not result in any further change in the business, management, fiscal year, office locations, assets, liabilities, or employees of Holdings beyond those that resulted from the recapitalization transactions. As of September 14, 2009,there wasoutstanding an aggregate of $193 million principal amount of Holdings senior notes, pursuant to that certain Indenture, dated as of March 23, 2004, among Holdings, the guarantors named therein, and U.S. Bank National Association, as trustee, as supplemented by that certain Supplemental Indenture No. 1, dated as of July 18, 2007, by and among Holdings, the guarantors party to the Indenture and the trustee (the “Indenture”).Accrued but unpaid interest on Holdings senior notes as of September 14, 2009 was approximately $12.2 million.On August 18, 2009, Holdings entered into a note purchase agreement with Serengeti Overseas Ltd., Serengeti Partners LP, Goldman, Sachs & Co., Silver Point Capital Offshore Fund, Ltd., Silver Point Capital Fund, L.P., MAST OC I Master Fund L.P., MAST Credit Opportunities I Master Fund Limited, Whitney Private Debt Fund, L.P. (the “Requisite Bondholders”) who, in the aggregate, beneficially owned approximately $191.8 million in aggregate principal amount of Holdings senior notes. On September 14, 2009, Holdings assigned this note purchase agreement to Grande Operating.Pursuant to the note purchase agreement Grande Operating repurchased from these bondholders their Holdings senior notes upon consummation of the recapitalization transactions at a purchase price of 101.5% of the principal amount of such notes, plus accrued and unpaid interest thereon through the purchase date, which is 200 basis points lower than what would have otherwise been required under the redemption provisions of the Indenture.In addition, the Requisite Bondholders waived any and all registration rights they may have had with respect to the Holdings senior notes or any outstanding equity securities of Holdings.ABRY provided a limited guarantee of the performance by Holdings of its obligations under the note purchase agreement, after the consummation of the recapitalization transactions. 2 Table of Contents On September 14, 2009, the closing date of the recapitalization transactions, Holdings issued a mandatory redemption notice to all of the remaining holders ofthe Holdingssenior notes, representing approximately $1.2 million in aggregate principal amount, which were not subject to the note purchase agreement for the redemption of such notes, at a purchase price equal to 103.5% of the principal amount of such notes, plus accrued and unpaid interest thereon to the redemption date.On September 14, 2009, Holdings assigned the repayment of the Holdings senior notes pursuant to the redemption notice to Grande Operating. In connection with the closing of the recapitalization transactions, ABRY and Grande Manager contributed cash to Ultimate Parent, caused Grande Operating to enter into a new credit agreement and, using the net proceeds from the equity contributions and the credit agreement, caused to be available to Grande Operating a sufficient amount of cash to purchase all ofHoldings senior notes (whether pursuant to the note purchase agreement or, in the case of any Holdings senior notes which are not subject to the note purchase agreement, the redemption provisions of the Indenture). All ofthe outstandingHoldings senior notes have been redeemed or repurchased and the indenture that governed the terms of the senior notes was discharged. As a result of these transactions, we recognized a $7.1 million loss on early extinguishment of the senior notes. All of the outstanding shares of common stock and preferred stock of Holdings continue to remain outstanding.As a result of the closing of the recapitalization transaction, Holdings does not have any operations or material assets other than the ownership of its general partner interest of Ultimate Parent, through its wholly-owned subsidiary, Rio GP.Further, Holdings only has two persons serving as officers, Michael L. Wilfley and Walter K.L. “Scott” Ferguson, Jr., and no employees. The transactions contemplated by the Recapitalization Agreement included the conversion of Grande Operating from a corporation to a limited liability company.Prior to such conversion, Holdings and Grande Operating were in a consolidated group and had incurred consolidated net operating losses.Upon such conversion, Holdings did not receive any payment for its stock in Grande Operating and, therefore, should not succeed to or take into account the consolidated net operating losses attributable to Grande Operating.However, Holdings should recognize a worthless stock ordinary loss deduction for its stock in Grande Operating, which may be available to offset future income of Holdings. In connection with the closing of the transactions contemplated by the Recapitalization Agreement, Holdings cancelled all outstanding options to purchase 33,370,422 shares of common stock and options to purchase 21,300,000 shares of Series H preferred stock.As a result, after October 9, 2009, we had no outstanding options to purchase any equity of Holdings. In January 2010, Holdings filed a Form 15 with the SEC to suspend its reporting obligations under the Exchange Act. As a result of filing the Form 15, Holdings’ obligation to file certain reports and forms including Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K has been suspended.We expect that this Annual Report on Form 10-K for the year ended December 31, 2009 will be the last filing made by Holdings under the Exchange Act. Prior to the closing of the recapitalization transaction on September 14, 2009, the primary business of Holdings and its then consolidated subsidiary, Grande Operating was providing a bundled package of cable television (“video”), telephone (“voice”), and broadband Internet (“HSD”) and other services to residential and business customers in Texas.We provided these services in seven markets in the state of Texas using local broadband networks that we acquired and/or constructed. We referred to the homes and businesses that our network was capable of providing services to as “marketable homes passed.” Marketable homes passed were the number of residential and business units, such as single residential homes, apartment units and condominium units, passed by our networks. Since 2001, we had grown our marketable homes passed through acquisitions and the construction of our networks. The expansion of our networks had, in turn, allowed us to pursue a retail strategy of offering bundled video, voice and HSD services to residential and business customers. Holdings was founded in November 1999 to pursue a retail strategy of constructing broadband networks in order to offer bundled video, voice, and HSD services to customers. In addition, we had leveraged our retail metro network build-out with the 2003 acquisition of a long haul fiber optic network which allowed us to provide broadband transport services to medium and large enterprises and communications carriers. 3 Table of Contents In July 2000, when our network construction was still in a very early stage, we acquired substantially all of the assets of Thrifty Call, Inc. (“Thrifty Call”) which had an established telephone and data network that served as the platform for the provisioning of residential voice and HSD services and was also the platform that provided wholesale network services to medium and large enterprises and communications carriers in the wholesale market. We have incurred net losses for the past five years and, now that we have no operations, expect to continue to incur net losses in the future. Services Bundled Services We provided video, voice, HSD and other services to our residential and business customers. We were able to deliver a wide range of products that allowed our residential and business customers to select the services that met their specific needs and preferences, from products on an individual basis to bundled product offerings. Our bundled packages offered the convenience and cost-savings of having one bill and one company providing the services. We priced our products competitively in each of our target markets.When customers purchased our products as part of a bundle of two or more services, they benefited from additional savings. Our bundled services included a broad range of services provided on an individual basis or through a bundled product offering. These services included: • Video. We offered a wide variety of video programming and services. In addition to analog and digital video services, Grande Operating offered numerous add-on services, such as pay-per-view, premium movie channels, digital video recorders and HDTV. Interactive features, such as video games, news and entertainment guides were also offered. Our video offerings included: • Basic Cable. Our basic cable offering generally consisted of local broadcast television, local community programming (including governmental, public and education), limited satellite-delivered or non-broadcast channels. • Expanded Cable.Included Basic Cable plus additional channels, including ESPN, Disney, CNN, Comedy Central and MTV. • Super Digital Cable. Our digital cable offering consisted of our expanded cable offering plus approximately 100 additional digital cable channels for access to a total of over 300 channels.Digital service included an interactive program guide, digital music and Grande Interactive TV with featured games and local guides. In addition, we tailored our digital cable programming to include a large number of Spanish language channels to appeal to the large Spanish-speaking population in our markets. We offered this target-specific content in tiers. Digital service also included advanced services such as Grande News & Info on Demand. Our digital package included access to multi-cast premium channels such as HBO, Showtime, Cinemax, and Starz! as well as specialty programming tiers featuring Spanish programming, sports, high-definition, and movie content. • High-Definition Television. HDTV was offered to all digital cable subscribers. HDTV is a digital television service that displays enhanced picture quality that surpasses standard analog and digital television images. 4 Table of Contents • Premium Movie Channels. These additional channels provided commercial-free movies and other programming including HBO, Cinemax, Showtime, The Movie Channel, Starz! and Encore. • Pay-Per-View. Premium content, such as movies, sports and concerts that were offered on a commercial-free basis for additional fees. • Digital Video Recorder. For an additional fee, we offered digital set-top boxes that allowed customers to digitally record television programs and watch them on their own schedule. In addition to recording and replay, DVRs also allowed customers to pause and rewind live programming. We offered dual-tuner DVRs that allow customers to record programs while watching other channels. • Voice. We offered a variety of local and long distance calling plans as well as numerous advanced calling features. Our voice plans generally included unlimited local calling, free calls to our customers, directory listing service options and bundles of local and long distance calling with a variety of calling features. Our voice offerings included: • Local Service. Our local telephone services included standard dial tone access, 911 access, operator services and directory assistance. In addition, we offered a wide range of custom call services, including call waiting, call forwarding, call return, caller blocker, anonymous call rejection, auto redial, speed dial, three-way calling, priority-call and voice mail, each of which may be activated or deactivated by a customer, usually by dialing a simple activation code. • Long Distance. Our long-distance services included traditional switched and dedicated long distance, toll-free calling, international and operator services. We offered our customers an option of a flat rate for domestic or intrastate long-distance calls all day, every day, with no minimum monthly usage fees, and several prepaid long distance plans by which the customer paid a monthly fee for a pre-determined number of long distance minutes and a flat per minute rate for any additional minutes. We also offered flat per minute rate for direct-dial international calling with no additional fees, surcharges or minimum call times per call. Our customers could purchase 800 number calling services or toll restriction services. We offered our retail customers, as part of their subscription to our services, “free Grande-to-Grande,” which meant there were no long-distance charges for calls between two of our phone subscribers in different markets. • HSD and Other. HSD and other services included: • HSD Service. We provided our HSD customers with a full suite of high-speed broadband Internet products through our networks. We offered multiple tiers of high-speed broadband access, including dedicated access and tiered bandwidth to business customers. We also offered DSL and low-price dial-up Internet access, but most of our residential and business customers took advantage of the high data speeds available on our broadband networks. Our HSD customers also had a choice of services with different download and upload speeds for different monthly charges. We also provided to our customers a specific number of free e-mail accounts, personal Web space, email switching services and Internet security software. We also offered web premium packages, such as additional Internet security, family oriented premiums, sports, gaming and learning web applications as well as downloadable music and movies. Customers had the option to purchase or rent a cable modem from us or purchase it directly from a retailer. • Security Solutions. We discontinued actively marketing our security product in 2006. However, we continued to provide service to our existing customer base. Through our wireless security product, we installed leading wireless security systems in private residences. We used a third party for 24 hours a day, 7 days a week monitoring, and our trained technical staff was licensed by the Private Security Board under the Texas Department of Public Safety. 5 Table of Contents Broadband Transport Services We offered access to our metro area and long-haul fiber networks in 16 cities in Texas, as well as in Tulsa and Oklahoma City, Oklahoma, Little Rock, Arkansas and Shreveport, Louisiana and provided our broadband transport customers with a full range of network-related services. Our network provided intercity long haul transport services between 20 cities in Texas, Oklahoma, Arkansas and Louisiana with collocation facilities in 15 of those cities. These services could include dark fiber leases and indefeasible rights of use, custom network construction or lateral builds and access to the networks at various wavelengths. We also provided private line services to enterprises, carriers and Internet service providers which allowed the customer to connect multiple sites through dedicated point-to-point circuits, which carried voice and data traffic at high-speeds. A metro area network was a high-speed data intra-city network, usually including a fiber optic ring that linked multiple locations within a city. Each of our metro area networks connected to most carrier points of presence, major incumbent local exchange carriers, or ILECs, and competitive local exchange carriers, or CLECs, central offices, hotels, central and suburban business centers, data centers and co-location facilities in these areas. We also provided equipment co-location services that permitted Internet service providers to collocate modems, routers or network servers with our network equipment. Network Services We offered network services to other communications service providers and carriers. Our wholesale network services included a broad range of voice telephony products including domestic and international terminations, originating and terminating local access and national directory assistance. In addition, we provided wholesale data services ranging from dial up to Gigabit Ethernet Internet access. Our wholesale network services primarily included: • Carrier Voice. These services consisted of our transmission services to carriers and other telecommunications companies. This primarily involved our selling access to and transporting minutes for long-distance telephone companies for intrastate, interstate and international long-distance traffic terminations. • Data Services. We provided services to Internet service providers, which we called our managed modem services that allowed the Internet service provider to deliver dial-up Internet service to customers in areas where our network was located. We provided the modems, offered dial-up and a variety of related services, including server hosting, direct access between our networks and the network of the Internet service provider, a customer-maintained user database, and end-user technical support services. We also offered various other data services, such as VoIP terminations, inbound local calling and toll-free calling. A portion of our data revenue was derived from reciprocal compensation. A Federal Communications Commission (“FCC”) order, described more thoroughly below under the caption “Regulation of Telecommunications Services,” regarding this revenue stream negatively impacted our revenue beginning in the latter half of 2005. • Managed Services. We provided telephone services, as well as the infrastructure needed to offer local telephone service, to competitive local exchange carriers. This enabled the carriers to offer telephone services to their customers using our networks, including a local dial tone, local telephone features, long-distance switching and calling cards. We also provided access to a comprehensive national directory assistance service, which included local and long-distance directory assistance for listings in the United States. We also provided equipment co-location services that permitted Internet service providers to collocate modems, routers or network servers with our network equipment. Industry In recent years, regulatory developments have led to changes and increased competition, both intra-modal and inter-modal, in the communications industry. The Telecommunications Act of 1996 and its implementation through FCC regulations have broken down barriers between providers of different types of communications services. Companies that were effectively limited to providing one telecommunications service can now provide additional services with fewer regulatory restrictions or requirements. 6 Table of Contents We believed the industry was moving more towards an environment of inter-modal competition where both the cable television providers and the local telephone providers, and to some extent wireless service providers, would be competing head to head for local telephone, long distance, cable television or other video, and high speed data service. Advances in technology have furthered convergence in the industry by enabling delivery of cable television or video services, telephone services and broadband Internet services over different types of networks and making the delivery of more than one service over one broadband network, whether wireless or wireline, feasible and economical. The cable companies have introduced telephone services via Voice over Internet Protocol (“VoIP”) to residential customers, and the local telephone providers are investing large amounts of capital into new networks to offer television or video service using IP-enabled technologies in addition to their existing telephone and DSL services. Verizon Communications Inc. (“Verizon”) is constructing fiber-to-the-home networks and AT&T Inc. (“AT&T”) has begun serving customers via a fiber-to-the-curb network, in an effort to sell television over IP. Separately, advances in technology are enabling providers of wireless service to accommodate the transmission of video and other broadband applications. We competed against companies that had significant competitive advantages over us, including more years of experience, greater resources, significant mass marketing capabilities and broader name recognition. We also competed with the growing availability of wireless high-speed Internet access, or Wi-Fi service, principally when offered by municipal authorities or authorized third parties in a particular geographic region. Wi-Fi services, particularly when combined with VoIP or other advanced IP-based applications, could enable users to communicate by phone, access the Internet, or engage in other broadband activities, typically at a minimal flat-rate charge. We believed as the market continued to converge across product and market segments, communications providers would have to distinguish themselves from competitors by offering: high quality products, services, and applications across all service types; better pricing that reflected some of the operational efficiencies; and convenience to the customer in the form of a single bill and unified customer support. We believed that our ability to provide a tailored package of bundled services developed from a wide range of service options at competitive prices over one network system with a regional focus on Texas had been a key factor which enabled us to penetrate our markets. Markets The following table sets forth, in each of our markets, the marketable homes we passed. December 31, Market Areas in Texas 2009 (1) Austin/San Marcos San Antonio Suburban Northwest Dallas Corpus Christi Waco Midland/Odessa Houston Total Information presented for the year ended December 31, 2009 is as of September 13, 2009, the final day of operations prior to the date of closing of the transactions contemplated by the Recapitalization Agreement. Competition The broadband communications industry is highly competitive. We competed primarily on the basis of the price, availability, reliability, variety, quality of our offerings, our employees, and on the quality of our customer service. Our ability to compete effectively depended on our ability to maintain high-quality services at prices generally equal to or below those charged by our competitors. Price competition in the retail services and broadband transport services markets generally was intense. 7 Table of Contents We were not the first provider of any one of our three principal bundled services in any of our markets. We competed with numerous other companies that provided services for longer periods of time in each of our markets, and we often had to convince consumers to switch from other companies to us. Some of our competitors had significant competitive advantages over us, such as more years of experience, greater resources, significant mass marketing capabilities and broader name recognition. Our primary competitors included: • for video services: Time Warner Cable, Cable One Inc. (“Cable One”), Suddenlink Communications, Comcast Corporation (“Comcast”), Charter Communications Inc. (“Charter”), DIRECTV Holdings LLC (“DIRECTV”), DISH Network Corporation (“DISH Network”), AT&T, Verizon and others; • for HSD services: AT&T, Time Warner Cable, Time Warner Telecom, Verizon, Comcast, Charter, Cable One, Suddenlink Communications, CenturyTel Inc. (“CenturyTel”), Clearwire Corporation (“Clearwire”) and others; • for long-distance telephone services: AT&T, Verizon, Sprint, Time Warner Cable, Time Warner Telecom, Suddenlink Communications, Vonage Holdings Corp (“Vonage”) and others; • for local telephone services: AT&T, Verizon, CenturyTel, Birch Telecom Inc. (“Birch Telecom”), Time Warner Cable, Time Warner Telecom, Suddenlink Communications, Vonage and others. Advances in communications technology as well as changes in the marketplace and the regulatory and legislative environment are constantly occurring. In certain areas of our markets, we competed for local and long distance services against the VoIP offerings of certain of our competitors. In addition to terrestrial competition, we saw consumers choose to eliminate a second line, their long distance, and/or their primary landline and use wireless telephone service instead. This dynamic is more prevalent in younger, more transient households such as MDUs in which students or young adults tend to move every twelve to eighteen months. Advances in technology also are leading to changes in video distribution platforms, making downloadable, on-demand video content accessible in both traditional wireline and wireless mobile viewing devices. These and other developments required us, as a traditional communications providers, to regularly rethink the model for successfully marketing and providing video, voice and HSD content and services to consumers. Bundled Services We believed that, among our existing competitors, incumbent cable providers, ILECs, CLECs and satellite television providers represented our primary competitors in the delivery of a bundle of two or more video, voice and HSD services. In some of our markets, our competitors also offered wireless service. • Video. Our video service competed with the incumbent cable television provider in all of our markets except in certain private-development subdivisions and MDUs where we were the only cable provider. The incumbent cable providers in our markets had significantly greater resources and operating history than we did. We also competed with satellite television providers such as DIRECTV, as well as other cable television providers, broadcast television stations and wireless cable services. We faced additional competition from private satellite master antenna television systems that serve condominiums, apartment and office complexes and private residential developments, and these systems generally are free of any regulation by state or local government authorities. Legislative and regulatory developments may lead to additional competition in the cable and video market. The Cable Television Consumer Protection and Competition Act of 1992 contains provisions, which the FCC has implemented through regulations, to enhance the ability of competitors to cable to purchase and make available to consumers certain satellite-delivered cable programming at competitive costs. The Telecommunications Act of 1996 eliminated many of the restrictions on local telephone companies that offer cable programming, and we faced increased competition from such companies. Major local telephone companies now provide cable television or similar video services to homes and competed with us to the extent they modify or overbuild their networks to sell these services to the same homes we served. 8 Table of Contents We obtained our cable programming by entering into arrangements or contracts with cable programming suppliers. A programming supplier that delivers its programming terrestrially (as opposed to by satellite) may be able to enter into an exclusive arrangement with one of our cable competitors for the delivery of certain programming, which would have created a competitive disadvantage for us by restricting our access to that programming. This generally involves local and regional programming, such as news and sporting events. Some of our competitors could purchase programming at more advantageous rates due to their size and the availability of volume discounts. We purchased a large portion of our programming using the services of a national cooperative that seeks to obtain more favorable pricing on behalf of smaller cable providers nationwide. The FCC and Congress have adopted laws and policies that provided in some cases a more favorable operating environment for new and existing technologies that competed with our various video distribution systems. These technologies included, among others, direct broadcast satellite service in which signals are transmitted by satellite to receiving facilities located on customer premises. In the future, these technologies could include, among others, video distribution systems that provide service to mobile phones or other hand-held devices. We also faced competition from a number of different sources, including companies that deliver movies, television shows and other video programming over broadband Internet connections as well as online order services with mail delivery, and video stores and home video services. Increasingly, content owners are utilizing Internet-based delivery of content directly to consumers, often without charging a fee for access to the content. Furthermore, due to consumer electronics innovations, consumers will over time be more readily able to watch such Internet-delivered content on television sets. In addition to multi-channel video providers, we competed with all other sources of news, information and entertainment, including over-the-air television broadcast reception, live events, movie theaters and the Internet. • Voice. Our principal competitor for local services was the incumbent carrier in the particular market, which was AT&T in a large majority of our market areas. Incumbent carriers enjoyed substantial competitive advantages arising from their historical monopoly position in the local telephone market, including pre-existing customer relationships with all or virtually all end-users. We also faced competition from alternative service providers, including competitive providers and other CLECs, many of which already had established local operations in our markets. Cable service providers had also entered the voice communication market in some of our service areas. Certain competing cable service providers were offering a VoIP telephony product in their service areas, some of which overlapped with ours. Other VoIP providers such as Vonage and Skype have also entered the telephony market. We faced significant competition for long-distance telephone services from incumbent long-distance providers such as AT&T, Verizon and Sprint, which together accounted for the majority of all U.S. long-distance revenues. The major long-distance service providers benefited from established market share, both in traditional direct-dial services as well as in prepaid and dial-around products, and from established trade names through nationwide advertising. We regarded our long-distance service as a complementary service rather than a principal source of revenues. However, certain incumbents, including AT&T, Verizon and Sprint, also viewed their long-distance service in a similar way and were able to offer local services in their markets using their existing network. We believed that additional new threats could present themselves if incumbent carriers continued to acquire or merge with other large providers of telecommunications services. We also faced competition in the local and long-distance telephone market from wireless carriers. Wireless service generally is more expensive than traditional telephone service and is priced on a usage-sensitive basis. However, the rate differential between wireless and traditional telephone service began to decline and was expected to decline further and lead to more competition between providers of wireline and wireless telephone services. We believed that expansion of IP technology in the wireless industry could be expected to further narrow the historic price differential. Although customers generally continued to subscribe to their landline telephone service, we believed that wireless service could become an even bigger threat to the traditional telephone market as usage rates for wireless service continued to decline and “buckets” of nationwide wireless telephone minutes were offered for flat monthly rates. We also believed that younger consumers viewed wireless as a substitute, rather than a supplement to terrestrial wireline services. 9 Table of Contents We also faced competition from businesses, including incumbent cable providers, offering long-distance services through VoIP. These businesses could enjoy a significant cost advantage because they generally do not pay carrier access charges although interconnected VoIP providers are now required to pay federal universal service fees. As explained more fully below under the caption “Legislation and Regulation,” the regulatory status of VoIP service, including their obligation to pay access charges, continues to be considered by the FCC, various states and reviewing courts.While the FCC has made some preliminary determinations about VoIP already, a number of important regulatory issues have not yet been resolved fully, including inter-provider compensation for VoIP traffic. The conclusions reached by federal and state agencies and courts largely will determine the viability and profitability of VoIP service, and, possibly, the success of our competitors offering this service. • HSD Services. The Internet access market is extremely competitive and highly fragmented. Providing broadband Internet services is a rapidly growing business and competition was increasing in each of our markets. Some of our competitors benefited from stronger name recognition and greater resources, experience and marketing capabilities. For HSD services, we competed primarily with AT&T, Time Warner Cable, Verizon, Suddenlink Communications, Cable One, Comcast, Charter CenturyTel and Clearwire. Other competitors included traditional dial-up Internet service providers, providers of satellite-based Internet services, other local and long-distance telephone companies and cable television companies. We also competed with providers of wireless high-speed Internet access, or Wi-Fi service, principally when offered by municipal authorities or authorized third parties in a particular geographic region. New technologies, such as Access Broadband over Power Line, continue to emerge as well. Broadband Transport Services We had a wide range of competitors in the provisioning of broadband transport services. We generally competed with communications companies that had fiber in the markets where we had our metro and long-haul facilities. Network Services We had a wide range of competitors in the provisioning of network services. We competed with virtually all communications companies that own their own network equipment. Legislation and Regulation The cable television industry is primarily regulated by the FCC as well as state and local governments, although in Texas, we were subject only to state rather than local government franchising requirements. Telecommunications services are regulated by the FCC and state public utility commissions, including the Public Utility Commission of Texas (PUCT). Internet service, including high-speed access to the Internet, generally is not subject to significant regulation although this may change in the future. Common carriers are exempt from regulation by the Federal Trade Commission (FTC).However, to the extent entities provide non-common carrier services, including Internet access services and interconnected VoIP services, such entities may be subject to FTC jurisdiction, especially with respect to advertised claims regarding such services.Legislative and regulatory proposals under consideration by Congress, federal agencies and the Texas legislature may materially affect Grande Operating’s provision, cost and profitability of video, voice and HSD services. Future changes to regulation may make it harder for Grande Operating’s cable television and telecommunications operations to compete effectively in their markets, may increase their operating costs and reduce their profitability, and may confer advantages on certain of their competitors.Set forth below is a brief summary of significant federal laws and regulations affecting the growth and operation of the cable television and telecommunications industries and a description of certain state and local laws. 10 Table of Contents Regulation of Cable Services Federal Regulation of Cable Services The FCC, the principal federal regulatory agency with jurisdiction over cable television, has promulgated regulations covering many aspects of cable television operations pursuant to federal laws governing cable television. The FCC may enforce its regulations through the imposition of fines, the issuance of cease and desist orders and/or the imposition of other administrative sanctions, such as the revocation of FCC licenses, permits and authorization. A brief summary of certain federal regulations follows. Rate Regulation. The Cable Television Consumer Protection and Competition Act of 1992 authorized rate regulation for certain cable communications services and equipment in communities where the cable operator is not subject to effective competition. Pursuant to the Telecommunications Act of 1996, as of April 1, 1999, only the basic tier of cable television service, which does not include the expanded basic tier of cable television service, and equipment used to receive the basic tier of cable television service remain subject to rate regulation. The basic rates of operators not subject to effective competition are subject to limited regulation by local franchising authorities that choose to regulate these rates. The Cable Television Consumer Protection and Competition Act of 1992 requires local franchising authorities that choose to regulate basic service rates to certify with the FCC before regulating such rates. In addition, the FCC’s rate regulations do not apply where a cable operator demonstrates that it is subject to effective competition. The areas which we served satisfied the FCC’s requirements demonstrating effective competition.In Texas, Grande Operating’s cable service operates under a state-issued franchise and is not subject to separate regulation of rates by municipalities. Tier buy-through.The tier buy-through prohibition of the Cable Television Consumer Protection and Competition Act of 1992 generally prohibits cable operators from requiring subscribers to purchase a particular service tier, other than the basic service tier, in order to obtain access to video programming offered on a per-channel or per-program basis.In general, a cable television operator has the right to select the channels and services that are available on its cable system. With the exception of certain channels, such as local broadcast television channels, that are required to be carried by federal law as part of the basic tier, as discussed below, the cable operator has broad discretion in choosing the channels that will be available and how those channels will be packaged and marketed to subscribers. In order to maximize the number of subscribers, the cable operator selects channels that are likely to appeal to a broad spectrum of viewers.If the Congress or the FCC were to place more stringent requirements on how cable operators package their services, it could have an adverse effect on Grande Operating’s future profitability. Carriage of Broadcast Television Signals. The Cable Television Consumer Protection and Competition Act of 1992 established broadcast signal carriage requirements. These requirements allow commercial television broadcast stations that are local to a cable system to elect every three years whether to require the cable system to carry the station (“must-carry”) or whether to require the cable system to negotiate for consent to carry the station (“retransmission consent”). The most recent must-carry/retransmission consent elections by broadcasters became effective on January 1, 2009, and remain effective through December 31, 2011. Stations generally are considered local to a cable system where the system is located within the station’s Nielsen designated market area. Cable systems must obtain retransmission consent for the carriage of all distant commercial broadcast stations, except for certain superstations, which are commercial satellite-delivered independent stations such as WGN. We carried many stations pursuant to retransmission consent agreements. Local non-commercial television stations also are given mandatory carriage rights, subject to certain exceptions, within a limited radius. Non-commercial stations are not given the option to negotiate for retransmission consent. 11 Table of Contents The FCC has adopted rules for the carriage of digital broadcast signals, but has declined to adopt rules that would require cable systems to carry both the analog and digital signals of television stations entitled to must-carry rights during those stations’ transition to full digital operations. The FCC also has declined to adopt rules that would require cable television systems to carry more than a single programming stream from any particular television broadcaster that has converted to a digital format. If these decisions are modified in the future and the FCC adopts “dual carriage” or “multicasting” requirements, Grande Operating, like other cable operators, may have to discontinue or forego the opportunity to transmit other channels of programming due to the capacity of its systems, to satisfy such new regulatory requirements. The immediate past Chairman of the FCC as well as some members of Congress have also recently stated that they believed the FCC should consider whether cable operators should be required to offer channels individually for purchase by subscribers on an a-la-carte basis. The cable industry is strongly opposed to such requirements. If it were adopted, it could materially and adversely impact the financial condition of all cable companies. By statute, cable operators must make local broadcasters’ primary video and program-related material viewable by all of their subscribers.The FCC adopted rules to ensure that all cable subscribers, including those with analog sets, can view broadcast television after the transition to digital television occurs.The transition to digital television was completed by June 12, 2009, when full-power television stations nationwide were required to broadcast exclusively in a digital format.Cable operators were given two options for compliance with viewability requirements, which extend to February 2012: (1) carry the digital signals in analog format, or (2) carry signals only in digital format, provided that all subscribers possess the necessary equipment to view the broadcast content. The FCC has committed to review the requirements during the final year of this period.We expected to be able to comply with viewability requirements but our implementation may have been flawed, or circumstances beyond our control may have made it impossible for us to comply in a timely fashion, in which case we would have been subject to investigations and potential fines and penalties. As the marketplace for the programming and distribution of broadcast television continued to evolve, so too did our rights and obligations as a provider of cable service, particularly in connection with the programming we purchased from broadcast television networks and other programmers. For instance, when the FCC consented to the purchase of DIRECTV by News Corp., the owner of the Fox television network, making News Corp. a vertically-integrated broadcast television network and nationwide multi-channel video programming distributor, the FCC did so subject to certain conditions. Some of these conditions could have affected our ability to carry or purchase programming. For instance, with respect to News Corp.’s Fox television network: • Cable operators may submit disputes with a News Corp. broadcast television station over the terms and conditions of a retransmission consent negotiation to commercial arbitration. While the arbitration is pending, the News Corp. station may not deny its continued carriage as long as it is not a first time request for carriage. An aggrieved cable operator may seek review of an arbitrator’s decision by the FCC. • A cable operator with fewer than 400,000 total subscribers may appoint a bargaining agent to bargain collectively on its behalf in negotiating with News Corp.’s broadcast television stations for retransmission consent. If the pending merger of NBC and Comcast is approved, there may be conditions to the regulatory consents that may affect the ability of providers of cable and other video services to carry or purchase certain programming. Nonduplication of Network Programming. Cable television systems that have 1,000 or more subscribers must, upon the appropriate request of a local television station, delete or “black out” the simultaneous or non-simultaneous network programming of a distant same-network station when the local station has contracted for such programming on an exclusive basis. Deletion of Syndicated Programming. Cable television systems that have 1,000 or more subscribers must, upon the appropriate request of a local television station, delete or “black out” the simultaneous or non-simultaneous syndicated programming of a distant station when the local station has contracted for such programming on an exclusive basis. 12 Table of Contents Registration Procedures and Reporting Requirements. Prior to commencing operation in a particular community, all cable television systems must file a registration statement with the FCC listing the broadcast signals they will carry and certain other information. Additionally, cable operators periodically are required to file various informational reports with the FCC. Exclusive Service Agreements with MDUs.In May 2009, the US Court of Appeals for the District of Columbia upheld a November 2007 FCC order prohibiting arrangements between MDUs and cable providers that provide a single cable provider with exclusive access to the MDU for the provision of video services ("cable exclusivity clauses").The order, which applies to all such agreements, existing and future, was intended to bring more choice and competitive pricing for cable services to MDU residents.Under the FCC’s order, AT&T and Verizon are allowed to provide competing video service to all MDUs.Since we had cable exclusivity clauses with several MDUs, Grande Operating’s market share of those cable systems in those properties could significantly drop if the order is upheld and other video/cable providers enter the properties.On the other hand, we were no longer prevented from competing in an even larger number of MDU properties that have cable exclusivity clauses with the incumbent cable provider, so it is also possible that Grande Operating would be able to acquire additional cable subscribers in these properties if the order is upheld.The limiting factor in such a scenario would be availability of the capital required to extend Grande Operating’s network into the MDUs and the ability to successfully compete against companies that have significant competitive advantages over Grande Operating, including more years of experience, greater resources, significant mass marketing capabilities and broader name recognition. The FCC had initiated a rulemaking examining the enforceability of bulk billing and exclusive marketing arrangements between cable television operators and MDU property owners.The FCC had sought comment on whether it should ban such arrangements.However, in February 2010, the Commission issued an order declining to place restrictions on such arrangements.As a result, established cable operators serving MDUs that have such arrangements in place may have an advantage over second and later entrants seeking to serve such MDUs in competition with the established providers. Technical Requirements. Historically, the FCC has imposed technical standards applicable to the cable channels on which broadcast stations are carried and has prohibited franchising authorities from adopting standards which were in conflict with or more restrictive than those established by the FCC. The FCC has applied its standards to all classes of channels that carry downstream National Television System Committee video programming. The FCC also has adopted standards applicable to cable television systems using frequencies in certain bands in order to prevent harmful interference with aeronautical navigation and safety radio services and also has established limits on cable system signal leakage. Operators are required to conduct tests and to file with the FCC results of those cumulative leakage-testing measurements. Operators that fail to make this filing or exceed the FCC’s allowable cumulative leakage index risk being prohibited from operating in those frequency bands and risk incurring monetary fines or other sanctions. The Cable Television Consumer Protection and Competition Act of 1992 requires the FCC to update periodically its technical standards. Pursuant to the Telecommunications Act of 1996, the FCC adopted regulations to assure compatibility among televisions, VCRs and cable systems, leaving all features, functions, protocols and other product and service options for selection through open competition in the market. The Telecommunications Act of 1996 also prohibits states or franchising authorities from prohibiting, conditioning or restricting a cable system’s use of any type of subscriber equipment or transmission technology. The FCC also has adopted technical standards in connection with cable systems’ carriage of digital television signals. 13 Table of Contents Franchise Authority. The Cable Communications Policy Act of 1984 affirmed the right of franchising authorities to award franchises within their jurisdictions and prohibited non-grandfathered cable systems from operating without a franchise in such jurisdictions. The Cable Television Consumer Protection and Competition Act of 1992 encouraged competition with existing cable systems in several areas, including by: • allowing municipalities to operate their own cable systems without franchises; • preventing franchising authorities from granting exclusive franchises or from unreasonably refusing to award additional franchises covering an existing cable system’s service area; and • prohibiting, with limited exceptions, the common ownership of cable systems and co-located multi-channel multipoint distribution or satellite master antenna television systems, which prohibition is limited by the Telecommunications Act of 1996 to cases in which the cable operator is not subject to effective competition. The Telecommunications Act of 1996 exempted telecommunications services provided by a cable operator or its affiliate from cable franchise requirements, although municipalities retain authority, subject to state law, to regulate the manner in which a cable operator uses public rights-of-way to provide telecommunications services. Franchising authorities also may not require a cable operator to provide telecommunications service or facilities, other than institutional networks, as a condition of a franchise grant, renewal, or transfer. Similarly, franchise authorities may not impose any conditions on the provision of such service. The State of Texas passed a law in late 2005 allowing cable operators to file for a state-issued certificate of franchise authority (SICFA) for the provision of cable television and video services in any service area footprint within the state of Texas rather than negotiate with each individual municipality for such a right. On October 25, 2005, the Public Utility Commission of Texas (PUCT) approved our application for a SICFA to provide cable television service in twenty-seven municipalities and in eleven unincorporated areas of Texas. When our SICFA was approved, all of our municipal cable television franchises were terminated. Since that time, we applied for and had approved amendments to the SICFA adding to and modifying the footprint of the service areas in which our cable television systems were permitted to operate. Under its SICFA, we made quarterly franchise fee payments to each municipality in which our cable television systems provided cable television service in the amount of five percent of gross cable service revenues, and we reported our subscriber count in each municipality. In cities where the incumbent cable TV provider is still subject to a municipal franchise, the municipalities then notified Grande Operating of its quarterly Public, Educational and Government (PEG) obligation based on its share of total subscribers multiplied by the total PEG contribution that the incumbent cable TV provider made in the quarter. In cities where the incumbent provider’s municipal franchise has expired and the incumbent has obtained a SICFA, Grande Operating and the incumbent paid the city a PEG fee equal to one percent of their gross cable service revenues or at the city’s option, a flat per subscriber monthly fee that was required by the city before the incumbent’s franchise expired. Grande Operating also continued to provide free cable television service to public facilities and INet fiber connectivity to cities that were in place when the SICFA was approved. Under the SICFA, Grande Operating continued to provide carriage of all PEG channels that were carried prior to October 25, 2005, and all municipalities retained control and police powers over their public rights-of-way. Congress separately has considered legislation that would create a national framework for the issuance of cable television franchises. Various proposals for national franchises have been introduced and are pending. Although these proposals would not likely affect Grande Operating’s operations given their regional focus, a national franchise law could enable their competitors, principally AT&T and Verizon, who are planning to deploy cable television or other video services in multiple jurisdictions within their large service areas, to enter the market for video services more quickly, much like they can today in Texas under their SICFA. This, in turn, could enhance their ability to compete against Grande Operating in their markets. Franchise Transfer. The Telecommunications Act of 1996 repealed most of the anti-trafficking restrictions imposed by the Cable Television Consumer Protection and Competition Act of 1992, which prevented a cable operator from selling or transferring ownership of a cable system within 36 months of acquisition. However, a local franchise nevertheless may require the prior approval of the franchising authority for a transfer or sale. The Cable Television Consumer Protection and Competition Act of 1992 requires franchising authorities to act on a franchise transfer request within 120 days after receipt of all information required by FCC regulations and the franchising authority. Approval is deemed granted if the franchising authority fails to act within such period. It is uncertain at this time whether any of the national franchising proposals being considered in Congress would affect such franchise transfer issues. 14 Table of Contents Program Access and Exclusivity. The Cable Television Consumer Protection and Competition Act of 1992 and the FCC’s rules generally prohibit cable operators and vertically-integrated satellite programmers from entering into agreements that have the purpose or effect of preventing or substantially hindering the ability of multi-channel video programming distributors from providing satellite programming to their subscribers. The rules specifically prohibit vertically integrated cable operators from entering into exclusive distribution agreements with satellite programmers in which they have an attributable interest. The rules were set to expire in October 2007, but were extended by the FCC to October 2012. In March 2010, The U.S. Court of Appeals for the D.C. Circuit upheld the Commission’s decision to extend the rules at least through October 2012, finding the FCC sufficiently justified its decision that the marketplace was not sufficiently competitive to warrant lifting the prohibition. The program access rules currently do not restrict a vertically integrated cable operator from offering terrestrially delivered programming on an exclusive basis. If vertically integrated competitors obtain exclusive programming agreements, they may gain competitive advantages that adversely affect the ability to grow our business. The FCC’s Order consenting to the DIRECTV-News Corp. merger prohibits News Corp. from offering any existing or future national and regional programming services on an exclusive or discriminatory basis. News Corp. also is prohibited from unduly or improperly influencing any of its affiliated programming services in the sale of programming to unaffiliated cable operators. Additionally, as noted above, News Corp. is subject to certain conditions regarding its ownership of numerous regional sports programming networks. Channel Set-Asides. The Cable Communications Policy Act of 1984 permits local franchising authorities to require cable operators to set aside certain channels for PEG access programming. It also requires cable television systems with 36 or more activated channels to designate a portion of their channel capacity for commercial leased access by unaffiliated third parties. The Cable Television Consumer Protection and Competition Act of 1992 requires leased access rates to be set according to a FCC-prescribed formula. Ownership. The Telecommunications Act of 1996 eliminated the Cable Communications Policy Act of 1984’s general prohibition on the provision of video programming by local exchange carriers to customers within their local exchange telephone service areas. Under the Telecommunications Act of 1996, local exchange carriers may, subject to certain restrictions described below, provide video programming by radio-based systems, common carrier systems, open video systems, or cable systems, subject to regulations applicable to each type of service. Technological developments have enabled local exchange carriers to provide video programming over broadband connections to the Internet as well. The degree to which such carriers must comply with the rules governing cable systems, including franchising requirements, has not yet been addressed by regulators. The Telecommunications Act of 1996 prohibits a local telephone company or its affiliate from acquiring more than a 10% financial or management interest in any cable operator providing cable television service in its telephone service area. It also prohibits a cable operator or its affiliate from acquiring more than a 10% financial or management interest in any local telephone company providing telephone service in its franchise area. A local telephone company and cable operator whose telephone service area and cable franchise area are in the same market may not enter into a joint venture to provide telecommunications services or video programming. There are exceptions to these limitations for rural facilities, very small cable systems and small local telephone companies in non-urban areas, and such restrictions do not apply to local exchange carriers that were not providing local telephone service prior to January 1, 1993. 15 Table of Contents Internet Access via Cable Modem. The FCC has determined that cable modem service is an information service and thus is not subject to local regulation as a cable service and thus is not subject to the payment of franchise fees. This regulatory classification has been upheld by the Supreme Court. Pole Attachments. The Telecommunications Act of 1996 requires utilities, defined to include all local exchange telephone companies and public utilities except those owned by municipalities and co-ops, to provide cable operators and telecommunications carriers (other than incumbent local exchange carriers) with nondiscriminatory access to utility poles, ducts, conduit and rights-of-way. The right to mandatory access was beneficial to facilities-based providers such as Grande Operating. The Telecommunications Act of 1996 also establishes principles to govern the pricing of such access. Under the rules adopted by the FCC to implement the pricing standards in the statute, telecommunications providers are charged a higher rate than cable operators for pole attachments. Companies that provide both cable and telecommunications services over the same facilities, such as Grande Operating, are required to pay the higher telecommunications rate; but the Supreme Court has confirmed that commingling high-speed Internet access with cable or telecommunications attachments does not change the pole attachment rate. We believed the rental rate at which utility pole owners can charge cable operators offering VoIP services was unclear because the FCC has declined to resolve the question of whether VoIP services are telecommunications services or information services.The FCC has a pending rulemaking proceeding in which it is considering the adoption of a regulation requiring each utility to establish unitary pole attachment rates for all providers of broadband services enabling subscribers to establish broadband connections to the Internet, regardless of whether they otherwise provide telecommunications service, cable service, both, or neither.Whether the FCC will adopt such a regulation and when it might due so and what formula would apply to such a unitary rate – and therefore whether the pole attachment rates that cable service providers will increase, decrease, or stay the same – cannot be ascertained at this time. Inside Wiring of Multiple Dwelling Units. The FCC has adopted rules to promote competition among multichannel video program distributors in multiple family dwelling units, or MDUs. The rules provide generally that, in cases where the program distributor owns the wiring inside an MDU but has no right of access to the premises, the MDU owner may give the program distributor notice that it intends to permit another program distributor to provide service there. The rules provide, generally, that the current program distributor then must elect whether to remove the inside wiring, sell the inside wiring to the MDU owner at a price not to exceed the replacement cost of the wire on a per-foot basis or abandon the inside wiring. Privacy. The Cable Communications Policy Act of 1984 imposes a number of restrictions on the manner in which cable system operators can collect and disclose data about individual system customers. The statute also requires that the system operator periodically provide all customers with written information about its policies regarding the collection and handling of data about customers, their privacy rights under federal law and their enforcement rights. In the event that a cable operator is found to have violated the customer privacy provisions of the Cable Communications Policy Act of 1984, it could be required to pay damages, attorneys’ fees and other costs. Under the Cable Television Consumer Protection and Competition Act of 1992, the privacy requirements were strengthened to require that cable operators take such actions as are necessary to prevent unauthorized access to personally identifiable information. Congress and the FCC are considering, and in the future may again consider, additional restrictions intended to safeguard consumer privacy. The extent to which these laws and regulations, if promulgated, will affect Grande Operating’s cable television operations is not clear at this time. Copyright. Cable television systems are subject to federal compulsory copyright licensing covering carriage of broadcast signals. In exchange for making semi-annual payments to a federal copyright royalty pool and meeting certain other obligations, cable operators obtain a statutory license to retransmit broadcast signals. The amount of the royalty payment varies, depending on the amount of system revenues from certain sources, the number of distant signals carried and the location of the cable system with respect to over-the-air television stations. Adjustments in copyright royalty rates are made through an arbitration process supervised by the U.S. Copyright Office. Various bills have been introduced in Congress in the past several years that would eliminate or modify the cable television compulsory license. Without the compulsory license, cable operators might need to negotiate rights from the copyright owners for each program carried on each broadcast station retransmitted by the cable system. 16 Table of Contents Internet Service Providers. A number of Internet service providers have requested that the FCC and state and local officials adopt rules requiring cable operators to provide unaffiliated Internet service providers with direct access to the operators’ broadband facilities on the same terms as the operator makes those facilities available to affiliated Internet service providers. To date, the FCC has rejected these equal access proposals, but a number of local franchising authorities outside our service territory have in the past sought to impose this type of requirement on cable operators and may try to do so again in the future. Some cable operators, including Grande Operating, agreed to open their systems to competing Internet service providers or were required to do so as a condition of a merger. The FCC has more recently indicated that such requirements may no longer be necessary so long as consumers are able to have unrestricted access to alternative providers once the consumer accesses the Internet. Both Congress and the FCC have considered measures that, if enacted, would impose “net neutrality” obligations on Internet access providers to not interfere or discriminate against consumers’ use of broadband services, especially regarding access to Internet applications and content of their choice.Some proposals have taken the additional step of effectively restricting the ability of broadband providers to offer users additional service quality or service prioritization. The FCC found in 2008 that Comcast had “unduly interfered” with Internet users’ right to access the lawful content and other applications of their choice – in the particular case under review, BitTorrent’s peer-to-peer traffic – in violation of a FCC 2005 Internet policy statement.The FCC particularly faulted Comcast for not being transparent with subscribers in disclosing its Internet management practices.The order has been appealed.However, if upheld on appeal, the decision is likely to lead to more case-by-case investigations and adjudications of Internet access providers’ network management practices.In addition, legislation requiring the FCC to consider adoption of such net neutrality requirements currently is under consideration by Congress as part of a national economic stimulus package. If the FCC’s Comcast order is overturned, there may be renewed calls for legislation of such management practices and the Commission’s authority to regulate such practices without Congressional action may be cast into doubt. In addition, in October 2009, the FCC initiated a rulemaking proceeding proposing to codify as rules, subject to reasonable network management, the four principles of its 2005 Internet policy statement, and proposed adding two more rules, one requiring broadband Internet service providers to treat lawful content, applications, and services in a nondiscriminatory manner and the other requiring broadband Internet service providers to disclose such information concerning network management and other practices reasonably required for users and content, application, and service providers to enjoy the protections of the other five rules.That rulemaking remains pending, but if requirements similar to those being proposed are adopted, they would increase the operating and administrative costs of cable television operators, may create a competitive disadvantage for Grande Operating’s systems relative to other providers, and may expose Grande Operating to liability if they do not properly interpret and apply the new regulations. Equal Employment Opportunity (EEO) Rules and Policies.The Cable Television Consumer Protection and Competition Act of 1992 established rules that prohibit employment discrimination by cable operators.To the extent the FCC were to conduct an audit of Grande Operating’s EEO policies and practices, we believe that Grande Operating could demonstrate compliance with the requirements. Regulatory Fees and Other Matters. The FCC requires payment of annual regulatory fees by the various industries it regulates, including the cable television industry. Fees are also assessed for other FCC licenses often used by cable television operators, including licenses for business radio, cable television relay systems and earth stations. FCC regulations affecting cable television operators also address: • political advertising; • local sports programming; 17 Table of Contents • restrictions on origination and cablecasting by cable system operators; • application of the rules governing political broadcasts; • customer service standards; • limitations on advertising contained in non-broadcast children’s programming; and • closed captioning. Regulation of Telecommunications Services Grande Operating’s telecommunications services are subject to varying degrees of federal, state and local regulation. Pursuant to the Communications Act of 1934, as amended by the Telecommunications Act of 1996, the FCC generally exercises jurisdiction over the facilities of, and the services offered by, telecommunications carriers that provide interstate or international communications services. State regulatory authorities generally retain jurisdiction over the same facilities and other services to the extent that they are used to provide intrastate and local communications services. Many municipalities regulate the access of facilities-based telecommunications providers to the public rights-of-way. Federal Regulation of Telecommunications Services Tariffs and Licensing. Grande Operating is classified as a non-dominant long distance carrier and as a competitive local exchange carrier by the FCC. The FCC prohibits non-dominant long distance companies from filing tariffs for their interstate long distance domestic and international services. The FCC permits but does not require competitive local exchange carriers to file tariffs for the access charges they sell to interstate long distance companies subject to certain rate benchmarks. The FCC also permits competitive local exchange carriers to provide their access services to interstate long distance companies pursuant to contracts entered into between the parties.It is an open issue whether competitive local exchange carriers are entitled to payment for interstate access services if they have neither a tariff on file with the FCC or a contract with long distance companies. Prior to the FCC adopting a mandatory detariffing regime for non-dominant long distance companies, Grande Operating filed tariffs with the FCC to govern their relationship with most long-distance customers and companies. The current regulatory regime required Grande Operating to, among other things, post on their website the rates, terms, and conditions formerly in our tariffs instead of filing them at the FCC. Because detariffing precluded Grande Operating from filing their tariffs for our long distance services at the FCC, Grande Operating may no longer be subject to the “filed rate doctrine,” which stands for the proposition that for services that are or must be tariffed, the tariff controls all contractual disputes between a carrier and its customers. Depending on how Grande Operating’s service contracts for long distance service anticipate situations that have arisen and may in the future arise with their customers, the absence of a tariff may expose them to certain legal liabilities and costs, as they can no longer rely on the filed rate doctrine to settle disputes with customers they serve under contract. The FCC still requires long distance telecommunication carrier companies such as Grande Operating to obtain licenses under Section 214 of the Communications Act of 1934, as amended, to provide international long-distance calling service. Grande Operating holds such international authority from the FCC. The FCC also requires long distance telecommunication carrier companies to obtain approvals or to comply with other filing requirements in the case of assignments or transfers of control. Interconnection. The Telecommunications Act of 1996 establishes local telephone competition as a national policy. This Act preempts laws that prohibit or have the effect of prohibiting competitive entry for local telephone services (as well as telecommunications services generally) and establishes national requirements and standards for local network interconnection, unbundling and resale. Interconnection, unbundling and resale regulations were developed initially by the FCC and have been, and will continue to be, implemented by both the FCC and the states in numerous proceedings. In August 1996, the FCC adopted a wide-ranging decision regarding the interconnection obligations of local telephone carriers. This Interconnection Order specified, among other things, which network elements (and combinations of elements) incumbent carriers must unbundle and provide to competitive carriers on a nondiscriminatory basis. The FCC’s initial list of network elements and combinations was affirmed by the Supreme Court, but has since been subject to further review by the FCC and, after several rounds of review by the courts, has been pared significantly. In June 2006, the D.C. Circuit approved the FCC’s fourth attempt to implement the unbundling provisions of the Telecommunications Act of 1996.Some incumbent local exchange companies, most notably Qwest and Verizon, have applied for relief in certain of their major markets from the unbundling requirements, invoking the FCC’s authority to forbear, provided certain conditions are met, from enforcing provisions of Title II of the Communications Act of 1934, including the Telecommunications Act of 1996, for certain carriers, classes of carriers, services, or classes of services.In limited instances, the FCC has granted such relief, although not, at this time, in any of the markets in which Grande Operating currently operates. While Grande Operating expects the major ILECs to continue to file similar petitions covering other markets, AT&T, the ILEC in a majority of Grande Operating’s markets, committed not to seek additional forbearance of unbundling or other requirements with respect to any of its markets prior to June 29, 2010, as a condition to FCC approval of its merger with BellSouth. Changes to the list of network elements and combinations and to incumbent local exchange carriers’ obligations to offer them at total element long run incremental cost have had, and may continue to have, a significant impact on the industry and, to a lesser extent, Grande Operating. 18 Table of Contents The FCC’s Interconnection Order also established pricing principles, for use by the states, to determine rates for unbundled network elements and discounts, namely requiring that such elements be offered under a total element long run incremental cost standard. These pricing principles also are undergoing further review by the FCC and may change, which could have a significant impact on the industry and on Grande Operating. The Telecommunications Act of 1996 requires incumbent local telephone carriers to enter into reciprical compensation arrangements with other local telephone companies for transport and termination of local calls on each other’s networks.The FCC has concluded that calls to ISPs are jurisdictionally interstate and the exchange of ISP-bound traffic is not subject to the reciprocal compensation requirements of the Communications Act. The FCC has a pending rulemaking to consider a comprehensive rewrite of the rules governing intercarrier compensation, including switched access charge rate structures, switched access rate levels, certain interconnection rules that relate to intercarrier compensation arrangements, and compensation for the transport and termination of IP-enabled traffic.(See “Voice-over-Internet Protocol,” below.)Several proposals for how the FCC’s intercarrier compensation rules should be structured also have been submitted to the FCC by industry groups and coalitions. We cannot predict how the FCC will act in response to these proposals, whether there will be new proposals that the Commission will consider adopting, or, more generally, what will be the ultimate result of the intercarrier compensation proceeding. FCC rulings in this area will affect a large number of carriers and providers and could have a significant impact on the industry and Grande Operating. The FCC has also initiated an investigation of IP-Enabled Services intended to provide comprehensive guidance on the appropriate regulatory treatment of a broad array of services, including VoIP. Whether IP-Enabled Services will be classified as telecommunications services prospectively (as many incumbent local exchange carriers believe that VoIP telephony is properly classified today) and be subject to switched access charges, or another form of intercarrier compensation, or will be classified as information services (as many VoIP providers and competitive local exchange carriers believe is the case today) is a key issue presented in that proceeding.(See “Voice-over-Internet Protocol,” below.) The outcome of both the Intercarrier Compensation and IP-Enabled Service dockets, or other proceedings that examine the regulatory classification of VoIP services, could have a material impact on Grande Operating’s business. We are not able to predict what that outcome may be or when such orders might be issued. Additional Requirements. The Communications Act and the FCC rules impose additional obligations on all telecommunications carriers, including obligations to: • interconnect with other carriers and not to install equipment that cannot be connected with the facilities of other carriers; • offer service provider local number portability; 19 Table of Contents • ensure that their services are accessible and usable by persons with disabilities; • comply with verification procedures in connection with changing a customer’s carrier; • pay annual regulatory fees to the FCC; • contribute to the federal Universal Service Fund based on end user interstate telecommunications revenues; and • contribute to the Telecommunications Relay Services Fund, as well as funds to support telephone numbering administration and local number portability. Forbearance. The Telecommunications Act of 1996 permits the FCC to forbear from requiring telecommunications carriers to comply with certain regulations under certain conditions. Specifically, the Act permits the FCC to forbear from applying statutory provisions or regulations if the FCC determines that: • enforcement is not necessary to protect consumers; • enforcement is not necessary to ensure a carrier’s terms will be reasonable and nondiscriminatory; • forbearance is in the public interest; and • forbearance will promote competition. Decisions by the FCC to forbear from enforcing certain rules or requirements for certain services or against certain carriers could free Grande Operating from regulatory burdens but also might increase the pricing and general flexibility of their competitors. Collocation. The FCC has adopted rules designed to improve competitor access to incumbent local telephone carriers’ collocation space and to reduce the delays and costs associated with collocation. We cannot be sure that these rules will not change or otherwise inure to the advantage of incumbent carriers in the future or to Grande Operating’s disadvantage in comparison with their competitors. Multiunit Premise Access.In June 2007, the FCC released an order clarifying that incumbent local exchange carriers are required to provide direct access at the terminal block to permit a competitor’s technician to cross connect in order to access the incumbent’s sub-loop to reach end user customers at multiunit premises.The ruling is based on an incumbent local exchange carriers’ statutory obligation to permit interconnection at “any technically feasible point.”As a result of this clarification, Grande Operating could have had opportunities to access multiunit premises in a more direct and less costly manner assuming capital is available to extend its network facilities to reach the minimum point of entry at these properties. The FCC has also issued an order prohibiting telecommunications carriers from entering into exclusive telecommunications contracts in residential multi-tenant environments and prohibiting enforcement of pre-existing agreements between carriers and building owners.In 2000, the Commission had entered a similar order prohibiting carriers form entering into exclusive agreements with commercial multi-tenant environments, and from enforcing existing exclusivity arrangements.These decisions had no impact on Grande Operating regarding its Texas operations because Texas PUC regulations already prohibited such exclusive arrangements. Broadband Services. Section 706 of the Telecommunications Act of 1996 requires the FCC to encourage the deployment of advanced telecommunications capabilities to all Americans through the promotion of local telecommunications competition. The FCC had in the past taken steps to facilitate competitors’ access to lines connecting customer premises to the operator for purposes of digital subscriber line deployment. But the FCC more recently has declined to take similar steps in connection with more advanced, newly constructed transmission facilities such as fiber-to-the-home. In the Triennial Review Remand proceeding, the FCC held that incumbent local exchange carriers such as AT&T need not make available to unaffiliated carriers access to most high-capacity local loops and transport facilities; and the FCC has more recently determined that facilities-based wireline broadband services such as DSL are “information services” and thus are subject to minimal regulation. However, the deployment of competing high-capacity services by Grande Operating is not a material part of Grande Operating’s business since they typically provide these services over their own network. Relying upon definitions in the Communications Assistance for Law Enforcement Act (CALEA) rather than the Telecommunications Act of 1996, the FCC now requires broadband networks to cooperate with law enforcement as required by CALEA. 20 Table of Contents The Commission staff recently, on March 16, 2010, releaseda National Broadband Plan that recommends that the Commission, the National Telecommunications and Information Administration, and the Congress consider taking numerous steps to promote greater broadband deployment and availability to consumers, businesses, and other organizations than is the case today.The FCC is expected to initiate proceedings or complete pending ones in an effort to advance the objectives of greater broadband deployment and availability.We cannot predict when such proceedings will be completed or what new regulations will be adopted, but such proceedings have the potential of increasing the competitive pressure that Grande Operating experiences, may introduce requirements that will increase Grande Operating’s costs, and may otherwise adversely affect them. Voice-over-Internet Protocol. VoIP is an application that manages the delivery of voice information across data networks, including the Internet, using Internet Protocol. VoIP sends voice information in digital form using discrete packets that are routed in the same manner as data packets. VoIP is widely viewed as a more cost-effective, feature-rich alternative to traditional circuit-switched telephone service. Because VoIP can be deployed by carriers in various capacities, and because it is widely considered a next-generation communication service, its regulatory classification—and, thus, its long-term revenue potential—is unclear. Several petitions seeking guidance on the regulatory classification of VoIP service have been filed at the FCC over the past five-plus years, but the FCC has resolved only a few of them, either through the issuance of narrowly-tailored declaratory rulings or through broader regulatory pronouncements, depending on the issue. In one case, in 2004, the FCC held that a computer-to-computer VoIP application provided by Pulver.com is an unregulated information service, in part because it does not include a transmission component, offers computing capabilities, and is free to its users. In another case, also in 2004, the FCC reached a different conclusion, holding that AT&T’s use of IP to transmit the long-haul portion of certain voice calls does not make AT&T’s transport of such calls an information service. Rather, the Commission found, the service is a telecommunications service and is subject to switched access charges, because the calls are interexchange in nature, use ordinary customer premises equipment with no enhanced functionality, originate and terminate on the public switched telephone network, and undergo no net protocol conversion and provide no enhanced functionality to end users. In a third case, the FCC ruled that certain prepaid calling card services are telecommunications services rather than information services. An earlier case, which involved the VoIP application of Vonage, the FCC preempted the authority of the State of Minnesota (and presumably all other states) and ruled that Vonage’s VoIP application, and others like it, was an interstate service subject only to Federal regulation, thus preempting the authority of the Minnesota commission to require Vonage to obtain state certification. The FCC, however, refused to speak beyond prior rulings involving enhanced services as to whether Vonage’s VoIP application is a telecommunications service or an information service, thus leaving open the question of the extent to which the service might be regulated. The Eighth Circuit Court of Appeals in March 2007 denied several petitions seeking review of the FCC’s decision to classify Vonage’s VoIP application as interstate rather than intrastate in nature. On a broader level, while not resolving the issue of whether VoIP is a telecommunications service or an information service, the FCC has held that providers of interconnected VoIP service must provide law enforcement officials with access to their networks pursuant to CALEA and, separately, that providers of interconnected VoIP service also must comply with specific E-911 and other requirements to enable their customers to access public safety officials. The FCC has also ruled as noted above that interconnected VoIP is an offering of telecommunications and that providers of interconnected VoIP must contribute to the federal Universal Service Fund.Finally, the Commission has ruled that interconnected VoIP providers are subject to certain requirements relating to telephone number portability and protection of the privacy of customer proprietary information. The FCC separately has initiated a more generic proceeding, the IP-Enabled Services NPRM to address the many other regulatory issues raised by the development and growth of IP services, including VoIP service and also including the extent to which the governance of VoIP will reside at the Federal level (See “Interconnection” above.) The FCC has expressly reserved the right to reconsider some of its earlier rulings in that generic rulemaking proceeding. 21 Table of Contents The FCC currently has before it a series of petitions for declaratory ruling requesting clarification on whether VoIP traffic is subject to switched access charge assessment, which parties are interexchange carriers for purposes of access charge liability on any IP-enabled traffic subject to access charges, whether interexchange carriers not directly connected to local exchange carriers can be subject to access charges, and whether intermediate, terminating local exchange carriers can rely on certification by their customers that traffic is enhanced services traffic in making decisions regarding the routing and access charge assessment for VoIP traffic.For example, Grande Operating filed its own petition at the FCC in 2005 seeking a declaratory ruling regarding the proper treatment of traffic terminated to end users of interconnected ILECs through CLECs, which traffic wholesale customers of Grande Operating have certified as originating in VoIP format.The petition asks the FCC to rule that a CLEC properly may rely on its customer’s self-certification; that the ILECs, receiving certified traffic over local interconnection trunks from the CLEC, are to treat the traffic as local traffic for intercarrier compensation purposes and may not assess access charges against certified traffic unless the FCC decides otherwise in the IP-Enabled Services or Intercarrier Compensation Rulemakings or in another proceeding. This petition is still pending, and we cannot predict how or when it might be decided.The regulatory classification of VoIP traffic, including the applicability of access charges to such traffic, also is an important issue under consideration in ongoing FCC rulemakings concerning IP-Enabled Services and intercarrier compensation reform. Future rulings in connection with VoIP, including whether access charges apply and whether they can be assessed retroactively, likely will have a significant impact on Grande Operating, their competitors and the communications industry. Consumer Privacy. The Communications Act and the FCC’s rules specify the circumstances under which carriers can share consumer call data, or Customer Proprietary Network Information (CPNI), with their affiliates and unrelated third parties. Grande Operating must make annual certifications to the FCC regarding its use and treatment of CPNI consistent with the regulations.Congress and the FCC are in the process of reviewing these rules and may adopt further restrictions to further prevent the disclosure of CPNI and related information by carriers. This could affect Grande Operating’s ability, and the ability of their competitors, to market services. State Regulation of Telecommunications Services Traditionally, states have exercised jurisdiction over intrastate telecommunications services, and the Telecommunications Act of 1996 largely upholds that traditional state authority. To the extent necessary to advance competition in the telecommunications industry, however, the Telecommunications Act of 1996 does place limits on state authority; for example, the statute contains provisions that prohibit states and localities from adopting or imposing any legal requirement that may prohibit, or have the effect of prohibiting, of the provision of any interstate or intrastate telecommunications services. The FCC is required to preempt any such state or local requirement to the extent necessary to enforce the Telecommunications Act of 1996’s open market entry requirements. Affected parties have a private right of action to challenge any state or local regulations which they believe violate the statutory proscription.States and localities may, however, continue to regulate the provision of intrastate telecommunications services and require carriers to obtain certificates or licenses before providing service. Grande Operating was certified as a CLEC in Arkansas, Florida, Georgia, Indiana, Oklahoma and Texas and as an interexchange service provider (IXC) in Arkansas, Florida, Georgia, Indiana, North Carolina, Oklahoma, Washington and Texas. If Grande Operating expands to provide similar telecommunications services in new states, they will likely be required to obtain certificates of authority to operate and be subject to ongoing regulatory requirements in those states as well. Although Grande Operating was authorized to provide telecommunications services in several states, the majority of its telecommunications end user customers were located in Texas. Since 1995, Texas law has provided a regulatory framework for competitive carriers such as us to provide telecommunications services in Texas. A major revision to Texas’ telecommunications law was adopted by the Texas Legislature in 2005 (“SB5”). These amendments to PURA require the PUCT to deregulate markets that meet certain standards and to consider deregulating certain other markets. The PUCT was also directed to undertake several important studies including whether Universal Service Funds should be continued or whether the program should be changed. The amendments also included additional competitive market safeguards. Like the Federal Telecommunications Act of 1996, Texas law is intended to promote competition in the local exchange market, as well as in the intrastate interexchange market. The PUCT is responsible for an evolving regulation of these markets, and the PUCT plays a key role in promulgating rules and policies and by arbitrating interconnection agreements between carriers in the local market. For example, the PUCT has adopted substantive rules that permit any competing carrier to install its own telecommunications equipment at an MDU or commercial property in order to provide telecommunications services to a requesting tenant.The PUCT also has adopted substantive rules prohibiting exclusive arrangements to provide telecommunications services at MDUs and at commercial properties.The rules, policies and decisions of the PUCT are influenced by a variety of factors, and future regulatory and legislative developments in Texas could have a significant impact on Grande Operating. 22 Table of Contents Among the PUCT’s regulatory responsibilities is the review of AT&T’s performance in its provision of wholesale telecommunications services to competitive carriers through a comprehensive set of performance measurements and a performance remedy plan. This performance remedy plan is in the interconnection agreement between Grande Operating and AT&T and requires AT&T to pay certain fines when it fails to meet its prescribed performance benchmarks. Although the performance remedy plan is intended to provide AT&T with incentive to provide timely wholesale service to competitive carriers on a nondiscriminatory basis, AT&T holds considerable market power in Texas and may be able to use that market power to the detriment of the competitive telecommunications market, and, in turn, carriers such as Grande Operating. Telecommunications carriers in Texas are subject to numerous state policies, the application of which could affect Grande Operating’s business. These policies include, but are not limited to, the Texas Universal Service Fund and broadband initiatives such as the state’s DSL and advanced services in rural areas initiatives. Telecommunications carriers also are subject to various consumer protection regulations, such as prohibitions relating to slamming (changing an end user’s service provider without appropriate authorization), cramming (adding charges to an end user’s account without appropriate authorization) and telemarketing. All carriers are required to comply with a Code of Conduct for marketing, which has been adopted by the PUCT. Grande Operating was required to comply with these and other regulations or risk significant fines and penalties. SB 5 also contained an amendment to PURA, which requires municipally-owned utilities, which are exempt from the federal pole attachment laws, to equalize pole attachment fees as between telecom and cable service providers. This is intended to eliminate any artificial competitive advantage that might arise from the nature of the wires platform. This was a significant benefit to Grande Operating since its two largest markets were served by municipally-owned utilities. Texas has long been involved in both federal and state initiatives relating to homeland security, defense and disaster recovery. These initiatives sometimes require telecommunications carriers to, among other things; maintain certain network security procedures and monitoring systems. The growing emphasis on homeland security at the federal and state level and the recent experience with hurricane disasters on the Gulf Coast of Texas may cause Grande Operating to incur unforeseen expenses relating to the security and protection of telecommunications networks. Local Regulation Occasionally, Grande Operating was required to obtain street use and construction permits to install and expand its interactive broadband network using state, city, county or municipal rights-of-way. The Telecommunications Act of 1996 and Chapter 66 of PURA, which was adopted in 2005, require municipalities to manage public rights-of-way in a competitively neutral and non-discriminatory manner. 23 Table of Contents Employees and Changes in Management As a result of the recapitalization transactions the only officers of Holdings are Michael L. Wilfley and W.K.L. “Scott” Ferguson and Holdings has no employees.In connection with the closing of the recapitalization transactions, on September 14, 2009, the following changes in management were made: (1) Roy H. Chestnutt resigned as Chairman, Chief Executive Officer and President and as a director of Holdings and as Chairman, Executive Officer and President and as a member of the Board of Directors of Grande Operating. (2) Jared Benson resigned as Vice President of Enterprise and Wholesale Services of Holdings and as Vice President of Enterprise and Wholesale Services of Grande Operating. (3) Kay Stroman resigned as Vice President of Human Resources of Holdings and as Vice President of Human Resources of Grande Operating. (4) Michael L. Wilfley resigned as Chief Financial Officer and Secretary of Grande Operating. (5) W.K.L. “Scott” Ferguson, Jr. resigned as Chief Operating Officer of Holdings and Grande Operating. (6) John C. Hockin resigned from his position as a member of the Board of Directors of Grande Operating. (7) David C. Hull, Jr. resigned from his position as a member of the Board of Directors of Grande Operating. (8) William Laverack, Jr. resigned from his position as a member of the Board of Directors of Grande Operating. (9) Richard W. Orchard resigned from his position as a member of the Board of Directors of Grande Operating. (10) Paul Walsh resigned from his position as a member of the Board of Directors of Grande Operating. On September 14, 2009, the board of Holdings appointed Mr. Wilfley to replace Mr. Chestnutt as Chief Executive Officer and President of Holdings and Walter K.L. “Scott” Ferguson, Jr. was appointed to replace Mr. Wilfley as secretary of Holdings.On September 17, 2009, the board of Holdings appointed Michael L. Wilfley to replace Mr. Chestnutt as a director of Holdings and appointed Mr. Wilfley to serve as Treasurer of Holdings.On September 17, 2009, Duncan T. Butler, Jr. was appointed as Chairman of the Board of Directors of Holdings. WHERE YOU CAN FIND MORE INFORMATION Prior to the filing of our Form 15 in January 2010, we filed annual, quarterly, current and special reports, and other information with the SEC, in accordance with the Exchange Act. You may read and copy any document we filed or furnished with the SEC at the following public reference room: Public Reference Room treet, N.E. Room 1580 Washington, D.C. 20549 1-800-SEC-0330 Please call the SEC at 1-800-SEC-0330 for further information about the public reference room. Our reports and other information filed with the SEC are also available to the public over the Internet at the SEC’s World Wide Web site at http://www.sec.gov. 24 Table of Contents ITEM 1A. RISK FACTORS RISKS RELATING TO OUR BUSINESS Holdings may not have enough cash on-hand to meet future expenses. As a result of the closing of the recapitalization transaction, Holdings does not have any operations or material assets other than the ownership of its 24.7% interest common equity interest in Ultimate Parent and cash of approximately $0.9 as of December 31, 2009.Although Holdings has no operations it does continue to expect to incur certain expenses and given Holdings’ limited resources it may not be able to meet such future expense obligations.Our projections indicate that we have sufficient funds on hand to meet our existing obligations. We are subject to the requirements of Section 404 of the Sarbanes-Oxley Act.Because of our limited cash and employee resources, we may be unable to timely comply with Section 404 which could have a materially adverse impact on Holdings. We are required to comply with the provisions of Section 404 of the Sarbanes-Oxley Act of 2002 with respect to the year ended December 31, 2009. Section 404 requires that we document and test our internal control over financial reporting and issue management’s assessment of our internal control over financial reporting.Management’s report is not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report on Form 10-K. We may be required to hire an outside consulting firm to work with Holdings in assessing our internal controls. During the course of our ongoing evaluation and integration of the internal control over financial reporting, we may identify areas requiring improvement, and we may have to design enhanced processes and controls to address issues identified through this review.We believe that the out-of-pocket costs and resource demand caused by the need to comply with the requirements of Section 404 of the Sarbanes-Oxley Act could be significant as compared to our very limited activity. After filing this annual report on Form 10-K, we will no longer be subject to the requirements of Section 404 for so long as our reporting obligations under the Exchange Act remain suspended. Our stock is not publicly traded, listed or quoted on a national securities exchange, so you may be unable to sell our stock. Our stock is not publicly traded, listed or quoted on a national securities exchange, so you may be unable to sell our Common Stock, Preferred Stock or convertible securities.There is no existing market for our stock, and we do not expect any such market to develop.No class or series of our equity securities are registered under the Securities Act and may not be resold unless registered or unless an exemption from registration is available. Even if our stock is registered under the Securities Act or is exempt from registration, state securities laws may prohibit or limit its transferability in some jurisdictions.Further, in connection with the recapitalization transactions, certain requisite stockholders of Holdings approved the Sixth Amended and Restated Investor Rights Agreement.Prior to this amendment and restatement, the investor rights agreement provided for a broad range of registration rights with respect to the equity securities of Holdings, together with certain information rights and related obligations of Holdings.In recognition of the changes resulting from the recapitalization transactions, the requisite parties to the investor rights agreement expressly waived all such registration rights and obligations in the Sixth Amended and Restated Investor Rights Agreement.In addition to the existing transfer restrictions contained in the prior investor rights agreement, the Sixth Amended and Restated Investor Rights Agreement includes, among other things, additional transfer restrictions requiring the approval of Holdings for any transfer of its equity securities that would (1) increase the number of record holders of any class of Holdings’ equity securities, (2) require registration of such equity securities under the Securities Act, (3) subject Holdings to the periodic reporting requirements of the Exchange Act, or (4) subject Holdings to the registration requirements of, or limit the availability of any exemptions from registration under, the Investment Company Act of 1940, as amended.Due to these conditions, you may not be able to sell your shares if you need money or otherwise desire to liquidate your shares. 25 Table of Contents We have not, and currently do not anticipate, paying dividends on our stock. We have never declared or paid any cash dividends on our capital stock and do not anticipate paying cash dividends on our capital stock in the foreseeable future. Future declaration and payment of dividends, if any, will be determined based on whether Rio GP receives any distributions from Ultimate Parent, Holdings’ expenses and capital needs, and other factors the board of directors deems relevant. The declaration of dividends is within the discretion of our board of directors and subject to the limitations set forth in the Chapter 78 of the Nevada Revised Statutes. Pursuant to our articles of incorporation, holders of our preferred stock are entitled to any dividends that may be declared from time to time by our board of directors on a pari passu basis with any dividend on our common stock (payable other than in our common stock or other securities and rights convertible into or entitling the holder thereof to receive, directly or indirectly, additional shares of our common stock), on an as-converted to common stock basis. Such dividends are not cumulative. During a liquidation, our obligations to the holders of shares of our preferred stock must be satisfied before any payments are made to the holders of our common stock. If we are liquidated, the holders of our preferred stock will be entitled to be paid in full before any payments are made to the holders of our common stock. Our outstanding preferred stock has an aggregate liquidation preference of $584.3 million. Refer to the consolidated balance sheets included in the accompanying consolidated financial statements for the detail of liquidation preference by series of stock. Any funds used to pay the holders of our preferred stock will restrict our ability to use such funds to cover expenses and must be paid before any amounts may be paid to the holders of our common stock. The performance of Ultimate Parent is not in our control and is subject to the management and control of ABRY. Holdings’ most significant asset is its ownership, through Rio GP, in Ultimate Parent.Since we do not have control over Ultimate Parent, its performance will be solely dependent on its majority holder, ABRY, and the management of Ultimate Parent and Grande Operating.Accordingly, our investment in Ultimate Parent will be subject to the risk that ABRY or the management of Ultimate Parent and Grande Operating may make business, financial or management decisions with which we do not agree or may take risks or otherwise act in a manner that does not serve our best interests.If any of the foregoing were to occur, the value of our investment in Ultimate Parent could decrease and our financial condition, results of operations and cash flow could suffer as a result. Future contingencies may reduce the distributions that would otherwise be made to Rio GP upon the sale of Ultimate Parent. In June 2009, the Universal Service Administration Company (“USAC,”) which administers the Universal Service Fund (“USF”) on behalf of the Federal Communications Commission, provided an initial draft of findings in an audit of Grande Operating’s contributions to the USF program based on its 2004, 2005 and 2006 revenues. The draft audit report was subsequently finalized in October 2009 and concluded that Grande Operating underreported or misclassified certain telecommunications service revenues, resulting in a total contribution shortfall of $4.2 million for the 2005, 2006 and 2007 reporting years. Grande Operating disagrees with the majority of the USAC audit report and believes it has meritorious defenses for the prior USF filings and intends to vigorously defend them during the dispute process, appellate process and through litigation in courts, as necessary. Pursuant to the terms of the recapitalization agreement, liabilities in connection with the USAC Audit and certain other regulatory liabilities of Grande Operating, if not repaid by Holdings prior to the sale of Ultimate Parent will reduce the distributions that would otherwise be made to Rio GP on its Class A Common Units in such sale.In the event the results of the USAC Audit have not been finally determined and any related appeal has not been resolved by the time of a sale of Ultimate Parent and the acquiror in such sale requires Grande Operating or any of its affiliates to indemnify such acquiror and/or Grande Operating for liability in connection with the USAC Audit arising from any period prior to September 14, 2009 that exceeds the amount of liability accrued at September 14, 2009 and any amount reimbursed or refunded to Grande Operating in connection with the USAC Audit, Rio GP agreed to provide such indemnification in an amount not to exceed Rio GP’s net cash proceeds in connection with such sale, and agreed that a portion of such proceeds in an amount sufficient to satisfy such indemnification obligation may be placed in escrow to serve as a source for payment of any such indemnification obligation. 26 Table of Contents Holdings and Rio GP have guaranteed the full and timely payment of lease payments on leases entered into by Grande Operating. In connection with the closing of the Recapitalization Agreement, Grande Operating entered into the First Amendment to Lease to that certain Lease Agreement, dated August 7, 2003, with respect to certain premises located in Corpus Christi, Texas, Odessa, Texas, San Marcos, Texas and Waco, Texas with GRC (TX) Limited Partnership to modify certain provisions of the Lease Agreement to permit a change of control of the tenant group and certain other related transactions (the “August 2003 Lease Amendment”).In addition, Grande Operating entered into a First Amendment to Lease to that certain Lease Agreement dated June 24, 2004 with respect to certain premises located in San Marcos, Texas with GRC-II Limited Partnership to modify certain provisions of the Lease Agreement to permit a change of control of the tenant group and certain other related transactions (the “June 2004 Lease Amendment” and together with the August 2003 Lease, the “Lease Amendments”). As a condition to entering into the Lease Amendments, Rio GP was added as an additional guarantor under each of the existing Guaranty and Suretyship Agreement originally given by Holdings pursuant to the First Amendment to Guaranty and Suretyship Agreement by and between GRC (TX) Limited Partnership, GRC-II (TX) Limited Partnership, Holdings, and Rio GP.Holdings was also required to enter into the First Amendment to Guaranty and Suretyship Agreement with respect to both Leases (each a “Guarantee” and, together, the “Guarantees”).The guarantees are for the full and timely payment of lease payments pertaining to the August 2003 Lease Amendment and the June 2004 Lease Amendment. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES None. ITEM 3. LEGAL PROCEEDINGS There are no pending proceedings, which are currently anticipated to have a material adverse effect on our business, financial condition or results of operations. ITEM 4. RESERVED 27 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Price Range for Common Stock Our stock is not traded on any stock exchange or quoted on any established trading market. No market makers currently make a market in our stock and we do not plan to engage a market maker. Therefore, there is no established public trading market and no high and low bid information or quotations available. As of March 31, 2010, we had 12,104,072 shares of common stock outstanding held by 200 holders of record. Dividend Policy We have never declared or paid any cash dividends on our capital stock and do not anticipate paying cash dividends on our capital stock in the foreseeable future. Future declaration and payment of dividends, if any, will be determined based on whether Rio GP receives any distributions from Ultimate Parent, Holdings’ expenses and capital needs, and other factors the board of directors deems relevant. The declaration of dividends is within the discretion of our board of directors and subject to the limitations set forth in the Chapter 78 of the Nevada Revised Statutes. Pursuant to our articles of incorporation, holders of our preferred stock are entitled to any dividends that may be declared from time to time by our board of directors on a pari passu basis with any dividend on our common stock (payable other than in our common stock or other securities and rights convertible into or entitling the holder thereof to receive, directly or indirectly, additional shares of our common stock), on an as-converted to common stock basis. Such dividends are not cumulative. Issuance of Unregistered Securities On September 17, 2009, Holdings’ predecessor corporation—Grande Communications Holdings, Inc., a Delaware corporation—was merged with and into Holdings, solely for the purpose of reincorporating in Nevada.As a result, shares of both common and preferred stock of the predecessor corporation were cancelled in exchange for like shares in Holdings.In issuing these securities, we relied on the exception to registration provided by Rule 145 promulgated under the Securities Act. 28 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The data set forth below should be read in conjunction with our consolidated financial statements and related notes, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and other financial information appearing elsewhere in this annual report on Form 10-K. As a result of the transactions contemplated by the Recapitalization Agreement discussed in Part I Item 1—Business, on September 14, 2009, Holdings deconsolidated its wholly owned subsidiary, Grande Operating.For 2009, certain statement of operations data and other financial data presented below includes the results of Grande Operating for the period of January 1, 2009 through September 13, 2009. For the Year Ended December 31, (in thousands, except per share data) Statement of operations data: Operating revenues $ Operating expenses: Cost of revenues (excluding depreciation and amortization) Selling, general and administrative (1) Provision for doubtful accounts (1) Depreciation and amortization Total operating expenses Operating loss ) Other income (expense): Gain on deconsolidation of Grande Operating — Net gain on sale/disposal of assets 76 Interest income 50 Interest expense, net of capitalized interest ) Loss on extinguishment of debt — ) Equity in loss from investee — ) Other income (expense) — ) 53 Goodwill impairment ) ) — — — Total other income (expense) Income (loss) before income tax expense ) Income tax expense — — ) ) ) Net income (loss) $ ) $ ) $ ) $ ) $ Basic and diluted net income (loss) per share $ ) $ ) $ ) $ ) $ Other financial data: Net cash provided by operating activities $ Net cash used in investing activities ) Net cash provided by (used in) financing activities ) ) ) Cash and cash equivalents, end of year December 31, Other operating data (2): Marketable homes passed (3) Customers Connections (4): Video Voice HSD and other Total connections 29 Table of Contents December 31, (in thousands) Selected balance sheet data: Current assets $ Property, plant and equipment, net — Total assets Current liabilities 15 Capital lease obligations, net of current portion — Long term debt, net of current portion — Stockholders’ equity The provision for doubtful accounts for the annual periods ended December 31, 2005, 2006, and 2007 was reclassified. In prior periods, these amounts were included in the line item selling, general and administrative. Information presented for the year ended December 31, 2009 is as of September 13, 2009, the final day of operations prior to the date of closing of the transactions contemplated by the Recapitalization Agreement. Marketable homes passed were the number of residential and business units, such as single residence homes, apartments and condominium units, passed by our networks. Because we delivered multiple services to our customers, we reported the total number of connections for video, voice and HSD service in addition to the total number of customers. We counted each video, voice and HSD service purchase as a separate connection. For example, a single customer who purchased video, voice and HSD services would count as three connections. We did not record the purchase of long distance telephone service by a local telephone customer or the purchase of digital cable services by an analog cable customer as additional connections. However, we did record each purchase of an additional telephone line by a local telephone customer as an additional connection. More detailed information is discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under the caption “Marketable Homes Passed, Customers and Connections.” ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our consolidated financial condition and results of operations for the years ended December 31, 2007, 2008, and 2009 and other factors that are expected to affect our prospective financial condition. The following discussion and analysis should be read together with our consolidated financial statements and related notes beginning on page F-1 of this annual report on Form 10-K. As a result of the closing of the recapitalization transaction, as of September 14, 2009, Holdings does not have any operations or material assets other than the ownership of its 24.7% common equity interest in Ultimate Parent, through its wholly-owned subsidiary Rio GP and only has two persons serving as officers, Michael L. Wilfley and Walter K.L. “Scott” Ferguson, Jr., and no employees.The discussion in this Management Discussion and Analysis of Financial Condition and Results of Operations relates to our consolidated operations through September 13, 2009, transactions on September 14, 2009 as a result of the closing of the recapitalization transactions, Holdings’ equity in earnings (loss), through Rio GP, of the minority interest in Ultimate Parent, and general expenses subsequent to September 14, 2009. Overview On September 14, 2009, we closed the transactions contemplated by that certain Recapitalization Agreement.Refer to Part I Item 1—Business for a detail of the transactions completed pursuant to the terms of the Recapitalization Agreement. 30 Table of Contents On September 17, 2009, Grande Communications Holdings, Inc. merged with and into its wholly-owned subsidiary, Rio Holdings, Inc., a Nevada corporation, for the purpose of changing Holdings’ state of incorporation from Delaware to Nevada.The Reincorporation was accomplished pursuant to an Agreement and Plan of Merger, dated September 2, 2009, which was approved by the requisite Grande Communications Holdings, Inc. stockholders by written consent.The Reincorporation did result in the change of name of Grande Communication Holdings, Inc. to Rio Holdings, Inc.The Reincorporation did not result in any further change in the business, management, fiscal year, office locations, assets, liabilities, or employees of Holdings beyond those that resulted from the recapitalization transactions. All oftheoutstanding Holdings senior notes have been redeemed or repurchased and the indenture that governed the terms of the Holdings senior notes was discharged. As a result of these transactions, we recognized a $7.1 million loss on early extinguishment of the Holdings senior notes. All of the outstanding shares of common stock and preferred stock of Holdings continue to remain outstanding.As a result of the closing of the recapitalization transaction, Holdings does not have any operations or material assets other than the ownership of its general partner interest of Ultimate Parent, through its wholly-owned subsidiary, Rio GP.Further, Holdings only has two persons serving as officers, Michael L. Wilfley and Walter K.L. “Scott” Ferguson, Jr., and no employees. In connection with the closing of the transactions contemplated by the Recapitalization Agreement, Holdings cancelled all outstanding options to purchase 33,370,422 shares of common stock and options to purchase 21,300,000 shares of Series H preferred stock.As a result, after October 9, 2009, we had no outstanding options to purchase any equity of Holdings. In January 2010, Holdings filed a Form 15 with the SEC to suspend its reporting obligations under the Exchange Act. As a result of filing the Form 15, Holdings’ obligation to file certain reports and forms including Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K has been suspended.We expect that this Annual Report on Form 10-K for the year ended December 31, 2009 will be the last filing made by Holdings under the Exchange Act. Prior to the closing of the recapitalization transaction on September 14, 2009, the primary business of Holdings and its then consolidated subsidiary, Grande Operating was providing a bundled package of video, voice, and HSD and other services to residential and business customers in Texas. We provided these services in seven markets in the state of Texas using local broadband networks that we acquired and/or constructed. We referred to the homes and businesses that our network was capable of providing services to as “marketable homes passed.” Marketable homes passed were the number of residential and business units, such as single residential homes, apartment units and condominium units, passed by our networks. Since 2001, we had grown our marketable homes passed through acquisitions and the construction of our networks. The expansion of our networks had, in turn, allowed us to pursue a retail strategy of offering bundled video, voice and HSD services to residential and business customers. Holdings was founded in November 1999 to pursue a retail strategy of constructing broadband networks in order to offer bundled video, voice, and HSD services to customers. In addition, we had leveraged our retail metro network build-out with the 2003 acquisition of a long haul fiber optic network which allowed us to provide broadband transport services to medium and large enterprises and communications carriers. In July 2000, when our network construction was still in a very early stage, we acquired substantially all of the assets of Thrifty Call, which had an established telephone and data network that served as the platform for the provisioning of residential voice and HSD services and was also the platform that provided wholesale network services to medium and large enterprises and communications carriers in the wholesale market. 31 Table of Contents We have incurred net losses for the past five years and, now that we have no operations, expect to continue to incur net losses in the future. The recapitalization transactions, which closed on September 14, 2009, included the conversion of Grande Operating from a corporation to a limited liability company.Such conversion should be treated for federal income tax purposes as a liquidation of Grande Operating.Grande Operating should generally be deemed for federal income tax purposes to have distributed its assets on the liquidation in the following order: (1) to creditors in satisfaction of indebtedness, and (2) to its sole shareholder.However, on the date of such liquidation, Grande Operating was indebted to Holdings in an amount exceeding the highest estimate of the net fair market value of the assets of Grande Operating.Since the net fair market value of the assets of Grande Operating was less than the outstanding debt of Grande Operating to Holdings, there were no assets remaining for distribution in exchange for the stock of Grande Operating after satisfying such debt. Grande Operating should recognize gain or loss on the deemed transfer of its assets to Holdings in partial satisfaction of the intercompany debt.The net fair market value of the assets of Grande Operating was not sufficient to satisfy its intercompany debt to Holdings.Accordingly, to the extent that the amount of such debt exceeds the net fair market value of the assets received by Holdings on the liquidation, Grande Operating should recognize cancellation of indebtedness income equal to such amount and Holdings should recognize an offsetting bad debt deduction for the same amount.Since Holdings did not receive any payment for its stock in Grande Operating, Holdings should not succeed to or take into account the consolidated net operating losses attributable to Grande Operating.Holdings, however, should recognize a substantial worthless stock ordinary loss deduction for its stock in Grande Operating, which may be available to offset future income of Holdings. The recapitalization transactions included the contribution by Holdings of all the outstanding membership interests of Grande Operating to Ultimate Parent in return for general partnership interests of Ultimate Parent.Prior to such contribution, but after the conversion discussed above, Grande Operating should be treated as a disregarded entity for federal income tax purposes.In this situation, the contribution of membership interests by Holdings should be treated as if Holdings contributed all of the assets of Grande Operating to Ultimate Parent in exchange for a partnership interest in Ultimate Parent.Holdings should not recognize any gain or loss on such deemed contribution, and Holdings’ federal income tax basis in the partnership interest in Ultimate Parent should include its basis in the assets deemed contributed to Ultimate Parent.Alternatively, although less probable, the transfer by Holdings of all of the outstanding membership interests in Grande Operating to Parent could potentially be treated as if Holdings sold an approximate 75.3% interest in each of the assets of Grande Operating to Grande Manager and, immediately thereafter, Holdings and Grande Manager contributed their respective undivided interests in the assets of Grande Operating to Ultimate Parent in exchange for partnership interests in Ultimate Parent.Under this view, (1) the deemed sale by Holdings to Grande Manager should result in a recognition event for federal income tax purposes and Holdings should recognize gain or loss, if any, from such deemed sale; (2) Holdings should not recognize any gain or loss upon the post-sale contribution of its undivided interest in the assets to Ultimate Parent; and (3) Holdings’ basis in the partnership interest in Ultimate Parent should be equal to Holdings’ basis in Holdings’ approximate 24.7% share of the assets that are deemed contributed by Holdings to Ultimate Parent. Marketable Homes Passed, Customers and Connections We reported marketable homes passed as the number of residential and business units, such as single family residence homes, apartments and condominium units, passed by our networks. As of December 31, 2008 and September 13, 2009 (the final day of operations prior to the date of closing of the transactions contemplated by the Recapitalization Agreement), we had the ability to market services to 340,681 and 339,671, respectively, distinct homes and businesses over our networks and had 146,210 and 143,104, respectively, residential and business customers. Because we delivered multiple services to our customers, we reported our total number of connections for video, voice, HSD and other services in addition to our total number of customers. We counted each video, voice, HSD and other service purchase as a separate connection. For example, a single customer who purchased video, voice and HSD service would count as three connections. Similarly, a single customer who purchased our HSD service and our voice service would count as two connections. We did not record the purchase of long distance telephone service by a local telephone customer or digital cable services by an analog cable customer as additional connections. However, we did record each purchase of an additional telephone line by a local telephone customer as an additional connection. As of December 31, 2008 and September 13, 2009 (the final day of operations prior to the date of closing of the transactions contemplated by the Recapitalization Agreement), we had 317,878 and 308,441 connections, respectively. Operating Revenues Prior to the transactions contemplated by the Recapitalization Agreement, we derived our operating revenues primarily from monthly charges for the provision of video, voice, HSD and other services to residential and business customers. In addition, we derived operating revenues by providing broadband transport services to medium and large enterprises and communications carriers as well as providing network services by offering telecommunications and HSD products to medium and large enterprises and communications carriers within wholesale markets. These services were a single business provided over a unified network. However, since our different products and services generally involved different types of charges and in some cases different billing methods, we have presented information on our revenues from each major product line. Bundled services revenues—video, voice, HSD and other. We typically provided video, voice, HSD and other services on a bundled basis for fixed monthly fees billed in advance, with the amount of the monthly fee varying significantly depending upon the particular bundle of services provided. We also charged usage-based fees for additional services, such as pay-per-view movies that involved a charge for each viewing and long-distance services that involved charges by the number of minutes of use. We generally billed for these usage-based services monthly in arrears. We also generated revenues from one-time charges for the installation of premises equipment. Most of our bundled offerings included fees for equipment rental, although in some instances we sold modems to customers. Revenue generated from equipment sales was an insignificant portion of our total revenues. We also charged monthly or one-time fees for additional services, including advertising. We collected from our cable customers and included in our gross revenues the fees payable to cable franchise authorities, which were usually approximately 5% of our revenues from cable subscriptions. We began offering security services as part of our bundle in June 2004. We discontinued actively marketing our security services in 2006. However, we continued to provide service to our existing customer base. The security revenue is included in HSD and other. Broadband transport services revenues. Our revenues from broadband transport services, which consisted of access to our metro area networks and point-to-point circuits on our long-haul fiber network, involved fixed monthly fees billed in advance, where the amount charged varied with the amount of capacity, type of service and whether any customized capacity or services were provided. Our revenues also included non-recurring charges for construction, installation and configuration services, which ranged significantly depending upon the customer’s needs. 32 Table of Contents Network services revenues. Our revenues from network services consisted primarily of revenues from switched carrier services and managed modem services. We billed for most of our network services monthly in arrears based on actual usage. However, some network services, particularly our managed modem services, involved fixed monthly charges billed in advance. Some network services included non-recurring fees for installation or other work needed to connect the customer to our networks. There were monthly charges or negotiated fees for other services such as VoIP terminations, directory assistance, web hosting, database, collocation, and technical support. Subsequent to the transactions contemplated by the Recapitalization Agreement, Holdings had no operating revenues. Costs and Expenses Cost of Revenues Prior to the transactions contemplated by the Recapitalization Agreement, cost of revenues included those expenses that were directly related to the generation of operating revenues and had fixed and variable components, however it does not include depreciation or amortization. Our network supported the products and services that we provided to customers, and due to a common network infrastructure and many of the same resources and personnel being used to generate revenues from the various product and service categories it was difficult to determine cost of revenues by product. Our cost of revenues included the following: • Video costs. Programming costs historically have been the largest portion of the cost of providing our video services. We entered into contracts for cable programming through the National Cable Television Cooperative and directly with programming providers to provide programming to be aired on our networks. We paid a monthly fee for these programming services based on the average number of subscribers to the program, although some fees were adjusted based on the total number of subscribers to the system or the system penetration percentage. Our cable costs also included retransmission fees for local programming and fees payable to cable franchise authorities, which were usually approximately 5% of our revenues from cable subscriptions. • Voice costs. Our cost of revenues associated with delivering voice services to residential and business customers consisted primarily of transport costs, which included amounts for fiber lease maintenance, and also included access and other fees that we paid to other carriers to carry calls outside of our networks. Transport costs were largely fixed so long as we did not need to procure additional equipment or lease additional capacity. The access fees were generally usage-based and, therefore, variable. • HSD and other costs. Our cost of revenues associated with delivering HSD and other services to residential and business customers consisted primarily of transport costs and fees associated with peering arrangements we had with other carriers. Transport costs and peering fees for this service were largely fixed as long as we did not need to procure additional equipment or lease additional capacity. Our security-related costs were primarily related to system monitoring with a third-party provider. • Broadband transport services costs. Our cost of revenues associated with delivering broadband traffic consisted primarily of fixed transport costs, which included amounts for fiber lease maintenance, and also included access and other fees that we paid to other carriers to carry traffic outside of our networks. These costs were mostly fixed in nature. There were some variable costs associated with external fiber lease maintenance and with private line services, which could have a component that required us to pay other carriers for a portion of the private line.Broadband transport services costs also included non-recurring costs for construction, installation and configuration services, which could vary significantly depending upon the customer’s needs. 33 Table of Contents • Network services costs. Our cost of revenues associated with delivering traffic consisted primarily of transport costs, which included amounts needed for fiber lease maintenance, and access and other fees that we paid to other carriers to carry traffic outside of our networks. These costs were primarily fixed with respect to the monitoring of the traffic we carried on our networks, although there were variable components associated with external fiber lease maintenance costs and other items. The access and other carrier fees were variable and usage-based. Subsequent to the transactions contemplated by the Recapitalization Agreement, Holdings had no costs of revenues. Selling, general and administrative expenses Prior to the transactions contemplated by the Recapitalization Agreement, our selling, general and administrative (“SG&A”) expenses included all of the expenses associated with operating and maintaining our networks that were not cost of revenues. These expenses primarily included employee compensation and departmental costs incurred for network design, monitoring and maintenance. They also included employee compensation and departmental costs incurred for customer disconnection and reconnection and service personnel, customer service representatives and management and sales and marketing personnel. Other included items were advertising expenses, promotional expenses, corporate and subsidiary management, administrative costs, customer invoice processing and billing platform expenses, professional fees, property taxes, insurance and facilities costs. Subsequent to the transactions contemplated by the Recapitalization Agreement, our SG&A expenses primarily included professional fees incurred as a result of continuing SEC filing requirements and board of director fees. Depreciation and amortization Depreciation and amortization expenses included depreciation of our broadband networks and equipment and other intangible assets. Subsequent to the transactions contemplated by the Recapitalization Agreement, Holdings had no depreciation and amortization. Operating Data —Bundled Services Years Ended December 31, 2009 (1) Marketable homes passed Customers Number of connections: Video Voice HSD and other Total connections Average monthly revenue per: Customer – bundled services $ $ $ Video connection Voice connection HSD and other connection 34 Table of Contents Information presented for the year ended December 31, 2009 is as of September 13, 2009, the final day of operations prior to the date of closing of the transactions contemplated by the Recapitalization Agreement and in the case of average monthly revenue, which is for the period from January 1, 2009 through September 13, 2009. 35 Table of Contents Results of Operations (in millions) Years Ended December 31, Percent of Operating Revenues Percent of Operating Revenues 2007 to 2008 Variance Percent of Operating Revenues 2008 to 2009 Variance Operating revenues: Video $ 32
